Exhibit 99.1 ITEM 6.SELECTED FINANCIAL AND OPERATING DATA PPL Corporation (a) 2006 2005 2004 2003 2002 Income Items - millions Operating revenues (b) $ 6,345 $ 5,726 $ 5,369 $ 5,155 $ 5,070 Operating income (b) 1,523 1,289 1,355 1,310 1,203 Income from continuing operations (b) 843 702 686 714 334 Net income 865 678 698 734 208 Balance Sheet Items - millions (c) Property, plant and equipment - net 12,069 10,916 11,149 10,593 9,733 Recoverable transition costs 884 1,165 1,431 1,687 1,946 Total assets 19,747 17,926 17,733 17,123 15,552 Long-term debt 7,746 7,081 7,658 7,859 6,267 Long-term debt with affiliate trusts (d) 89 89 89 681 Company-obligated mandatorily redeemable preferred securities of subsidiary trusts holding solely company debentures (d) 661 Preferred securities of a subsidiary 301 51 51 51 82 Common equity 5,122 4,418 4,239 3,259 2,224 Short-term debt 42 214 42 56 943 Total capital provided by investors 13,300 11,853 12,079 11,906 10,177 Capital lease obligations 10 11 11 12 Financial Ratios Return on average common equity - % 17.81 15.65 18.14 26.55 10.27 Embedded cost rates (c) Long-term debt - % 6.37 6.60 6.67 6.56 7.04 Preferred securities - % (d) 6.18 5.14 5.14 5.14 5.81 Times interest earned before income taxes 3.38 2.71 2.81 2.99 2.24 Ratio of earnings to fixed charges - total enterprise basis (e) 2.9 2.4 2.6 2.6 1.8 Common Stock Data Number of shares outstanding - thousands Year-end 385,039 380,145 378,143 354,723 331,472 Average 380,754 379,132 368,456 345,589 304,984 Number of shareowners of record (c) 77,762 79,198 81,175 83,783 85,002 Income from continuing operations - Basic EPS (b) $ 2.21 $ 1.85 $ 1.86 $ 2.07 $ 1.10 Income from continuing operations - Diluted EPS (b) $ 2.18 $ 1.83 $ 1.85 $ 2.06 $ 1.09 Net income - Basic EPS $ 2.27 $ 1.79 $ 1.89 $ 2.13 $ 0.68 Net income - Diluted EPS $ 2.24 $ 1.77 $ 1.89 $ 2.12 $ 0.68 Dividends declared per share $ 1.10 $ 0.96 $ 0.82 $ 0.77 $ 0.72 Book value per share (c) $ 13.30 $ 11.62 $ 11.21 $ 9.19 $ 6.71 Market price per share (c) $ 35.84 $ 29.40 $ 26.64 $ 21.88 $ 17.34 Dividend payout rate - % (f) 49 54 44 36 106 Dividend yield - % (g) 3.07 3.27 3.08 3.52 4.15 Price earnings ratio (f) (g) 16.00 16.61 14.10 10.32 25.50 Sales Data - millions of kWh Domestic - Electric energy supplied - retail 38,810 39,413 37,673 36,774 36,746 Domestic - Electric energy supplied - wholesale 32,832 33,768 37,394 37,841 36,849 Domestic - Electric energy delivered 36,683 37,358 35,906 36,083 35,712 International - Electric energy delivered (h) 33,352 33,146 32,846 31,952 33,313 (a) The earnings each year were affected by items management considers unusual, which affected net income.See "Earnings" in Management's Discussion and Analysis of Financial Condition and Results of Operations for a description of unusual items in 2006, 2005 and 2004. (b) Data for certain years are reclassified to conform to the current presentation, which includes the classification of the Latin American businesses as discontinued operations.See Note 10 for additional information. (c) As of each respective year-end. (d) On July 1, 2003, PPL adopted the provisions of SFAS 150, "Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity." The company-obligated mandatorily redeemable preferred securities are mandatorily redeemable financial instruments, as they require the issuer to redeem the securities for cash on a specified date.Thus, they should be classified as liabilities, as a component of long-term debt, instead of "mezzanine" equity on the Balance Sheet.However, as of December 31, 2003, and subsequent periods, no amounts were included in "Long-term Debt" for these securities because PPL Capital Funding Trust I and SIUK Capital Trust I were deconsolidated effective December 31, 2003, in connection with the adoption of FIN 46, "Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51," for certain entities.Instead, the subordinated debt securities that support the company-obligated mandatorily redeemable preferred securities of the trusts are reflected in "Long-term Debt with Affiliate Trusts" as of December 31, 2006, 2005, 2004 and 2003, to the extent they were outstanding.See Notes 8 and 22 to the Financial Statements for additional information. (e) Computed using earnings and fixed charges of PPL and its subsidiaries.Fixed charges consist of interest on short-and long-term debt, other interest charges, the estimated interest component of other rentals and preferred dividends. (f) Based on diluted EPS. (g) Based on year-end market prices. (h) All years include the deliveries associated with the Latin American businesses that have been classified as discontinued operations.Deliveries for 2002 include the electricity deliveries of WPD for the full year and of CEMAR prior to deconsolidation. PPL CORPORATION ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview PPL is an energy and utility holding company with headquarters in Allentown, PA.Please refer to Exhibit 99(a) in Item 15 for a listing of the current corporate organization and to "Item 1. Business - Background," for descriptions of PPL's reportable segments, which are Supply, International Delivery and Pennsylvania Delivery.Through its subsidiaries, PPL is primarily engaged in the generation and marketing of electricity in two key markets - the northeastern and western U.S. - and in the delivery of electricity in Pennsylvania, the U.K. and Latin America.In March 2007, PPL announced its intention to sell its regulated electricity delivery businesses in Latin America.(See Note 10 to the Financial Statements for additional information.)PPL's overall strategy is to achieve disciplined growth in energy supply margins while limiting volatility in both cash flows and earnings and to achieve stable, long-term growth in regulated delivery businesses through efficient operations and strong customer and regulatory relations.More specifically, PPL's strategy for its electricity generation and marketing business is to match energy supply with load, or customer demand, under contracts of varying lengths with creditworthy counterparties to capture profits while effectively managing exposure to movements in energy and fuel prices and counterparty credit risk.PPL's strategy for its electricity delivery businesses is to own and operate these businesses at the most efficient cost while maintaining high levels of customer service and reliability. PPL faces several risks in its generation business.The principal risks are electricity and capacity wholesale price risk, fuel price risk, power plant performance, evolving regulatory frameworks and counterparty credit risk.PPL attempts to manage these risks through various means.For instance, PPL operates a portfolio of generation assets that is diversified as to geography, fuel source, cost structure and operating characteristics.PPL currently expects to expand its generation capacity over the next several years through power uprates at certain of its power plants, the potential construction of new plants and the potential acquisition of existing plants or businesses.PPL is and will continue to remain focused on the operating efficiency and availability of its existing and any newly constructed or acquired power plants.In addition, PPL has executed and continues to pursue contracts of varying lengths for energy sales and fuel supply, and other means to mitigate the risks associated with adverse changes in the difference, or margin, between the cost to produce electricity and the price at which PPL sells it.Whether PPL decides to, or is able to, continue to enter into long-term or intermediate-term power sales and fuel purchase agreements or renew its existing agreements and the market conditions at that time will affect its future profitability.Currently, PPL's commitments for energy sales are substantially satisfied through its own generation assets - i.e., PPL primarily markets and trades around its physical portfolio of generating assets through integrated generation, marketing and trading functions.However, PPL's future marketing efforts may rely less on PPL's generation assets and more on supply contracted from others.PPL has in place risk management programs that, among other things, are designed to monitor and manage its exposure to volatility of earnings and cash flows related to changes in energy and fuel prices, interest rates, foreign currency exchange rates, counterparty credit quality and the operational performance of its generating units. The principal challenge that PPL faces in its electricity delivery businesses is to maintain high standards of customer service and reliability in a cost-effective manner.PPL's electricity delivery businesses are rate-regulated.Accordingly, these businesses are subject to regulatory risk in terms of the costs that they may recover and the investment returns that they may collect in customer rates.PPL Electric's PLR obligation and the associated recovery from customers of its energy supply costs after 2009, when PPL Electric's full requirements energy supply agreements with PPL EnergyPlus expire, will be determined by the PUC pursuant to rules that have not yet been promulgated.To address this risk, PPL Electric has filed a plan with the PUC detailing how it proposes to acquire its electricity supply for non-shopping customers after 2009.In February 2007, a PUC Administrative Law Judge issued a recommended decision approving PPL Electric's plan with minor modifications.PPL Electric cannot predict when the PUC will act on the recommended decision or what action it will take.Also, in February 2007, the PUC issued proposed PLR regulations and a policy statement regarding interpretation and implementation of those regulations.The PUC is requesting public comment on both the regulations and policy statement.At current forward market prices, PPL Electric currently estimates that customer rates could increase by about 20% in 2010. PPL faces additional financial risks in conducting international operations, such as fluctuations in currency exchange rates.PPL attempts to manage these financial risks through its risk management programs. A key challenge for PPL's business as a whole is to maintain a strong credit profile.Investors, analysts and rating agencies that follow companies in the energy industry continue to be focused on the credit quality and liquidity position of these companies.PPL continually focuses on maintaining an appropriate capital structure and liquidity position, thereby managing its target credit profile. See "Item 1A. Risk Factors" for more information concerning the material risks that PPL faces in its businesses. The purpose of "Management's Discussion and Analysis of Financial Condition and Results of Operations" is to provide information concerning PPL's past and expected future performance in implementing the strategies and managing the risks and challenges mentioned above.Specifically: · "Results of Operations" provides an overview of PPL's operating results in 2006, 2005 and 2004, including a review of earnings, with details of results by reportable segment.It also provides a brief outlook for 2007. · "Financial Condition - Liquidity and Capital Resources" provides an analysis of PPL's liquidity position and credit profile, including its sources of cash (including bank credit facilities and sources of operating cash flow) and uses of cash (including contractual commitments and capital expenditure requirements) and the key risks and uncertainties that impact PPL's past and future liquidity position and financial condition.This subsection also includes a listing and discussion of PPL's current credit ratings. · "Financial Condition - Risk Management - Energy Marketing & Trading and Other" provides an explanation of PPL's risk management programs relating to market risk and credit risk. · "Application of Critical Accounting Policies" provides an overview of the accounting policies that are particularly important to the results of operations and financial condition of PPL and that require its management to make significant estimates, assumptions and other judgments. The information provided in this Item 7 should be read in conjunction with PPL's Financial Statements and the accompanying Notes. Terms and abbreviations are explained in the glossary.Dollars are in millions, except per share data, unless otherwise noted. Results of Operations Earnings Net income and the related EPS were: 2006 2005 2004 Net income $ 865 $ 678 $ 698 EPS - basic $ 2.27 $ 1.79 $ 1.89 EPS - diluted $ 2.24 $ 1.77 $ 1.89 The changes in net income from year to year were, in part, attributable to several significant items that management considers unusual.Details of these unusual items are provided within the review of each segment's earnings. The year-to-year changes in significant earnings components, including domestic gross energy margins by region and significant income statement line items, are explained in the "Statement of Income Analysis." PPL's earnings beyond 2006 are subject to various risks and uncertainties.See "Forward-Looking Information," "Item 1A. Risk Factors," the rest of this Item 7 and Note 15 to the Financial Statements for a discussion of the risks, uncertainties and factors that may impact PPL's future earnings. Segment Results Net income by segment was: 2006 2005 2004 Supply $ 416 $ 311 $ 421 International Delivery 268 215 197 Pennsylvania Delivery 181 152 80 Total $ 865 $ 678 $ 698 Supply Segment The Supply segment primarily consists of the domestic energy marketing, domestic generation and domestic development operations of PPL Energy Supply. The Supply segment results in 2006, 2005 and 2004 reflect the reclassification of the Griffith plant revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."The Supply segment results in 2005 and 2004 also reflect the reclassification of the Sundance plant revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."See Note 10 to the Financial Statements for further discussion. Supply segment net income was: 2006 2005 2004 Energy revenues External $ 1,659 $ 1,224 $ 1,319 Intersegment 1,708 1,590 1,500 Energy-related businesses 580 550 464 Total operating revenues 3,947 3,364 3,283 Fuel and energy purchases External 1,560 1,165 1,109 Intersegment 160 152 156 Other operation and maintenance 707 734 631 Depreciation 159 144 144 Taxes, other than income 35 36 41 Energy-related businesses 621 620 523 Total operating expenses 3,242 2,851 2,604 Other Income - net 3 (2 ) (7 ) Interest Expense 122 116 114 Income Taxes 147 21 125 Minority Interest 3 2 2 Loss from Discontinued Operations 20 53 10 Cumulative Effect of a Change in Accounting Principle (8 ) Total $ 416 $ 311 $ 421 The after-tax changes in net income were due to the following factors, including discontinued operations. 2006 vs. 2005 2005 vs. 2004 Eastern U.S. non-trading margins $ 94 $ (45 ) Western U.S. non-trading margins 7 (5 ) Net energy trading margins 1 8 Energy-related businesses 5 6 Operation and maintenance expenses (28 ) (26 ) Earnings from synfuel projects (32 ) 25 Depreciation (7 ) 3 Realized earnings on nuclear decommissioning trust (Note 17) 4 7 Interest expense 3 (2 ) Interest income on 2004 IRS tax settlement (9 ) Income tax reserve adjustments (Note 5) 21 Other (4 ) (8 ) Unusual items 62 (85 ) $ 105 $ (110 ) · See "Domestic Gross Energy Margins" for an explanation of non-trading margins by geographic region and for an explanation of net energy trading margins. · Higher operation and maintenance expenses in 2006 compared with 2005 were primarily due to increased outage and non-outage expenses at the Susquehanna nuclear facility and certain of PPL's coal plants and the timing of other planned outages.Higher operation and maintenance expenses in 2005 compared with 2004 were primarily due to higher levels of planned maintenance and plant outages in 2005. · The decline in earnings contributions from synfuel projects in 2006 compared with 2005 resulted primarily from the anticipated phase-out of synthetic fuel tax credits starting in 2006 and lower production levels due to high crude oil prices.See Note 15 to the Financial Statements for more information on the temporary shutdown of the Somerset facility.The improved earnings contribution from synfuel projects in 2005 compared with 2004 resulted primarily from higher synthetic fuel tax credits due to higher output at the Tyrone facility, which went into commercial operation in August 2004.Also contributing to the 2005 synthetic fuel earnings increase were unrealized gains on options purchased to hedge the risk associated with synthetic fuel tax credits for 2006 and 2007. The following after-tax items, which management considers unusual, also had a significant impact on the Supply segment earnings.See the indicated Notes to Financial Statements for additional information. 2006 2005 2004 Sale of interest in the Griffith plant (Note 10) $ (16 ) Reduction in Enron reserve (Note 1) 11 Impairment of synfuel-related assets (Note 15) (6 ) Off-site remediation of ash basin leak (Note 15) 6 $ (27 ) Susquehanna workforce reduction (Note13) (3 ) PJM billing dispute (Note 15) (18 ) Impairment of nuclear decommissioning trust investments (Note 21) (3 ) Sale of the Sundance plant (Note 10) (47 ) Acceleration of stock-based compensation expense for periods prior to 2005 (Note 1) (3 ) Settlement of NorthWestern litigation (a) (6 ) Impairment of investment in technology supplier (Note 9) $ (6 ) Recording of conditional AROs (Note 21) (8 ) Total $ (29 ) $ (91 ) $ (6 ) (a) In the first quarter of 2005, PPL recognized a charge for a loss contingency related to litigation with NorthWestern.In September 2005, PPL and NorthWestern reached a final agreement to settle this litigation. 2007 Outlook PPLprojects significantly higher earnings in its supply business segment in 2007 compared with 2006. Based on current forward energy prices and hedges already in place, PPL is projecting higher energy margins, driven primarily by the replacement of expiring fixed-price supply obligations with higher-margin wholesale energy contracts, and an increase in generation prices under the PUC-approved PLR contracts between PPL Electric and PPL EnergyPlus for customers who choose not to shop for an energy supplier. While PPL expects improved baseload power plant performance in 2007, this performance will be somewhat offset by the retirement in September of two coal units at the Martins Creek power plant in Pennsylvania and by more planned outages, including the Susquehanna Unit 1 outage to address the remaining control rod friction issues.PPL believes these planned outages will improve the overall long-term reliability of PPL's generation fleet. PPL also expects a modest increase in fuel-related expenses and increased operation and maintenance expenses. International Delivery Segment The International Delivery segment includes operations of the international energy businesses of PPL Global that are primarily focused on the distribution of electricity.Substantially all of PPL Global's international businesses are located in the U.K., Chile, El Salvador and Bolivia.The International Delivery segment results in 2006, 2005 and 2004 reflect the reclassification of the Latin American regulated electricity delivery revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."See "Anticipated Sale of Latin American Businesses" in Note 10 to the Financial Statements for further discussion. International Delivery segment net income was: 2006 2005 2004 Utility revenues $ 756 $ 717 $ 683 Energy-related businesses 37 36 34 Total operating revenues 793 753 717 Other operation and maintenance 186 161 127 Depreciation 142 133 123 Taxes, other than income 57 57 55 Energy-related businesses 17 15 16 Total operating expenses 402 366 321 Other Income - net 27 5 24 Interest Expense 173 175 181 Income Taxes 19 39 64 Income from Discontinued Operations 42 37 22 Total $ 268 $ 215 $ 197 The after-tax changes in net income were due to the following factors, including discontinued operations. 2006 vs. 2005 2005 vs. 2004 U.K. Delivery margins $ 32 $ 23 Operation and maintenance expenses (15 ) (30 ) Depreciation (9 ) (6 ) Income taxes 34 Impact of changes in foreign currency exchange rates (5 ) 2 Impairment of investment in U.K. real estate (Note 9) (6 ) Gain on transfer of equity investment (Note 9) 5 Hyder liquidation distributions (Note9) 27 Other 5 5 Latin America Delivery margins 10 6 Operation and maintenance expenses (1 ) (4 ) Income taxes 11 (1 ) Impact of changes in foreign currency exchange rates 2 2 Other (1 ) (2 ) U.S. income taxes (38 ) 36 Other 1 1 Unusual items 1 (14 ) $ 53 $ 18 · The U.K.'s earnings in both periods were positively impacted by higher margins.Favorable margins in 2006 compared with 2005 were primarily due to price increases and changes in customer mix.For 2005 compared with 2004, higher margins were partially due to a favorable customer mix and an incentive revenue award from the regulator for outstanding customer service. · Higher U.K. operation and maintenance expenses in both periods were due primarily to increased pension costs. · Higher depreciation in both periods was, in part, due to a reduction in meter lives during 2005. · Lower U.K. income taxes in 2006 compared with 2005 were primarily due to the transfer of a future tax liability from WPD and certain surplus tax losses from Hyder to a former Hyder affiliate.See Note 5 to the Financial Statements for additional information. · Changes in foreign exchange rates decreased WPD's portion of revenue and expense line items by 2% in 2006 compared with 2005, and increased them by about 1% in 2005 compared with 2004. · U.S. income taxes increased in 2006 compared with 2005 due to a 2005 tax true-up, 2006 WPD dividend planning and lower utilization of foreign tax credits.U.S. income taxes decreased in 2005 compared with 2004 partly due to greater utilization of foreign tax credits. · Latin America earnings were positively impacted in 2006 compared with 2005 by higher margins, primarily due to a 7% increase in sales volumes at Emel and accounting adjustments related to Chilean deferred taxes and depreciation related to prior periods.See Note 2 to the Financial Statements for additional information on the accounting adjustments. The following after-tax items, which management considers unusual, also had a significant impact on the International Delivery segment earnings.See the indicated Notes to the Financial Statements for additional information. 2006 2005 2004 Reduction in Enron reserve $ 1 Sale of CGE (Note 9) $ (7 ) Sale of CEMAR (Note 9) 23 Sale of Latin American telecommunications company (Note 10) (2 ) Total $ 1 $ 14 2007 Outlook PPL projects the earnings from its international delivery business segment to decline in 2007 compared with 2006. Higher delivery margins, due to higher unit sales in Latin America and higher unit prices in the U.K., are expected to be offset by increased operating expenses in the majority of these delivery businesses and a significantly higher effective tax rate in the U.K. due to the favorable resolution of several tax-related items in 2006. In addition, PPL does not expect gains from the sale or liquidation of U.K. non-electricity delivery businesses to continue at the same level in 2007 as occurred in 2006. Pennsylvania Delivery Segment The Pennsylvania Delivery segment includes the regulated electric and gas delivery operations of PPL Electric and PPL Gas Utilities. Pennsylvania Delivery segment net income was: 2006 2005 2004 Operating revenues External $ 3,313 $ 3,199 $ 2,869 Intersegment 160 152 156 Total operating revenues 3,473 3,351 3,025 Fuel and energy purchases External 322 376 312 Intersegment 1,708 1,590 1,500 Other operation and maintenance 418 423 408 Amortization of recoverable transition costs 282 268 257 Depreciation 126 119 114 Taxes, other than income 189 185 152 Energy-related businesses 1 1 2 Total operating expenses 3,046 2,962 2,745 Other Income - net 32 21 15 Interest Expense 157 189 196 Income Taxes 107 67 17 Dividends on Preferred Securities 14 2 2 Total $ 181 $ 152 $ 80 The after-tax changes in net income were due to the following factors. 2006 vs. 2005 2005 vs. 2004 Delivery revenues (net of CTC/ITC amortization, interest expense on transition bonds and ancillary charges) $ (6 ) $ 123 Operation and maintenance expenses (13 ) (9 ) Interest expense (5 ) 5 Taxes, other than income (excluding gross receipts tax) 1 (8 ) Depreciation (4 ) (3 ) Change in tax reserves associated with stranded costs securitization (Note 5) (15 ) Interest income on 2004 IRS tax settlement (5 ) Interest income on loans to affiliates 4 6 Income tax return adjustments (7 ) 5 Income tax reserve adjustments (2 ) 5 Other (3 ) (3 ) Unusual items 64 (29 ) $ 29 $ 72 · Delivery revenues decreased in 2006 compared with 2005 primarily due to milder weather in 2006. · In December 2004, the PUC approved an increase in PPL Electric's distribution rates of $137 million (based on a return on equity of 10.7%), and approved PPL Electric's proposed mechanism for collecting an additional $57 million in transmission-related charges, for a total annual increase of $194 million, effective January1, 2005.Additionally, delivery revenues increased in 2005 compared with 2004 due to a 4.3% increase in electricity delivery sales volumes. · Operation and maintenance expense increased in 2006 compared with 2005, primarily due to higher tree trimming costs, a union contract ratification bonus and storm restoration costs.Operation and maintenance expense increased in 2005 compared with 2004, primarily due to increased system reliability work and tree trimming costs.Operation and maintenance expenses were also impacted in 2005 due to the January 2005 ice storm costs and subsequent deferral as discussed below. In January 2005, severe ice storms hit PPL Electric's service territory.The total cost of restoring service to 238,000 customers, excluding capitalized costs and regular payroll expenses, was $16 million. In August 2005, the PUC issued an order granting PPL Electric's petition for authority to defer and amortize for regulatory accounting and reporting purposes a portion of the ice storm costs, subject to certain conditions.As a result of the PUC Order and in accordance with SFAS 71, "Accounting for the Effects of Certain Types of Regulation," in the third quarter of 2005, PPL Electric deferred $12 million of its previously expensed storm costs.The deferral was based on its assessment of the timing and likelihood of recovering the deferred costs in PPL Electric's next distribution base rate case. The following after-tax items, which management considers unusual, also had a significant impact on the Pennsylvania Delivery segment earnings.See the indicated Notes to the Financial Statements for additional information. 2006 2005 2004 Reversal of cost recovery - Hurricane Isabel (Note 1) $ (7 ) Realization of benefits related to Black Lung Trust assets (Note 13) 21 PJM billing dispute (Note 15) 21 $ (27 ) Acceleration of stock-based compensation expense for periods prior to 2005 (Note 1) (2 ) Total $ 35 $ (29 ) 2007 Outlook PPL expects the Pennsylvania Delivery segment to have flat earnings in 2007 compared with 2006, with modest load growth being offset by increased operation and maintenance expenses. In late March 2007, PPL Electric expects to file a request with the PUC seeking an increase in its distribution rates beginning in January 2008. Statement of Income Analysis Domestic Gross Energy Margins The following table provides pre-tax changes in the income statement line items that comprise domestic gross energy margins. 2006 vs. 2005 2005 vs. 2004 Utility $ 153 $ 365 Unregulated retail electric and gas (10 ) (13 ) Wholesale energy marketing 441 (93 ) Net energy trading margins 3 11 Other revenue adjustments (a) (34 ) (245 ) Total revenues 553 25 Fuel (5 ) 159 Energy purchases 346 (39 ) Other cost adjustments (a) 26 (22 ) Total cost of sales 367 98 Domestic gross energy margins $ 186 $ (73 ) (a) Adjusted to exclude the impact of any revenues and costs not associated with domestic gross energy margins, consistent with the way management reviews domestic gross energy margins internally.These exclusions include revenues and energy costs related to the international operations of PPL Global, the domestic delivery operations of PPL Electric and PPL Gas Utilities and an accrual for the loss contingency related to the PJM billing dispute in 2005 and 2006 (see Note 15 to the Financial Statements for additional information).Also adjusted to include the margins of the Griffith and Sundance plants prior to their sales in June 2006 and May 2005, which are included in "Income (Loss) from Discontinued Operations," and gains or losses on sales of emission allowances, which are included in "Other operation and maintenance" expenses on the Statements of Income. Changes in Domestic Gross Energy Margins By Region Domestic gross energy margins are generated through PPL's non-trading and trading activities.PPL manages its non-trading energy business on a geographic basis that is aligned with its generation assets.Additionally, beginning in 2006, PPL further segregates non-trading activities into two categories:hedge activity and economic activity.Economic activity represents the net unrealized effect of derivative transactions that are entered into as economic hedges, but do not qualify for hedge accounting, or hedge accounting was not elected, under SFAS133, "Accounting for Derivative Instruments and Hedging Activities," as amended and interpreted. 2006 vs. 2005 2005 vs. 2004 Non-trading Eastern U.S. $ 161 $ (77 ) Western U.S. 12 (9 ) Net energy trading 13 13 Domestic gross energy margins $ 186 $ (73 ) Eastern U.S. Eastern U.S. non-trading margins were higher in 2006 compared with 2005, primarily due to higher PLR sales prices and higher wholesale prices.PLR sales prices were 8.4% higher in 2006, in accordance with the schedule established by the PUC Final Order.Partially offsetting these higher margins was lower nuclear generation of 3%, as well as higher coal and nuclear fuel prices, which were up 12% and 10%. In 2005, PPL began participating in the Midwest ISO (MISO), an independent transmission system operator that serves the electric transmission needs of much of the Midwest.PPL records its business activities within MISO consistent with its accounting for activities in other RTOs. Eastern U.S. non-trading margins were lower in 2005 compared with 2004, primarily due to higher fuel costs.Average coal prices increased by 12% over 2004, while average gas and oil prices increased by 24%.Despite record high generation in 2005, the increased use of higher-cost oil and gas units to cover retail volumes, which were up 5% over 2004, and generation output lost during coal and nuclear plant outages contributed to lower margins.Due to market price increases and changes in fuel mix, average fuel prices increased 22% over 2004.Partially offsetting the effects of higher fuel costs was a 2% increase in PLR sales prices, in accordance with the schedule established by the PUC Final Order. The amount of Eastern non-trading margins from unrealized mark-to-market transactions that did not qualify for hedge accounting treatment, or for which hedge accounting was not elected, and from hedge ineffectiveness was a loss of $8 million in 2006, compared with a loss of $4 million in 2005, and an immaterial loss in 2004. Western U.S. Northwestern U.S. non-trading margins were higher in 2006 compared with 2005, primarily due to higher wholesale prices.Also contributing to the increase was a 6% increase in hydroelectric generation.Partially offsetting these improvements were higher coal prices, which were up 14%. Southwestern U.S. non-trading margins were lower in 2006 compared with 2005, as well as in 2005 compared with 2004, primarily due to the sale of PPL's 50% interest in the Griffith plant in June 2006 and the sale of PPL's Sundance plant in May 2005. The amount of Western non-trading margins from unrealized mark-to-market transactions that did not qualify for hedge accounting treatment, or for which hedge accounting was not elected, and from hedge ineffectiveness was immaterial in 2006, 2005 and 2004. Net Energy Trading PPL enters into certain energy contracts that meet the criteria of trading derivatives as defined by EITF Issue 02-3, "Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities."These physical and financial contracts cover trading activity associated with electricity, gas and oil. Net energy trading margins increased by $13 million in 2006 compared to 2005 primarily due to contracts reclassified as trading activity from hedge (non-trading) transactions related to the Griffith plant after the announced plan to sell PPL's interest in the plant.See Note 10 to the Financial Statements for additional information. Net energy trading margins increased by $13 million in 2005 compared with 2004, primarily due to the inclusion of FTRs.As of July1, 2005, FTRs were deemed to meet the definition of a derivative and were accounted for as such prospectively.Therefore, the forward and realized value for FTRs entered into for speculative purposes is accounted for as part of "Net energy trading margins" on the Statement of Income.From July1 through December 31, 2005, gains on speculative FTRs totaled $10 million. The amount of energy trading margins from unrealized mark-to-market transactions was a $9 million gain in 2006, a $5 million loss in 2005, and a $13 million gain in 2004. The realized physical volumes for electricity and gas associated with energy trading were: 2006 2005 2004 GWh 7,724 5,800 5,700 Bcf 21.5 13.4 11.7 Utility Revenues The increases in utility revenues were attributable to: 2006 vs. 2005 2005 vs. 2004 Domestic: Retail electric revenue (PPL Electric) PLR electric generation supply $ 127 $ 122 Electric delivery (38 ) 201 Wholesale electric revenue (PPL Electric) (2 ) (2 ) Gas revenue (PPL Gas Utilities) 26 9 Other 1 1 International: U.K. retail electric revenue 45 26 Foreign currency exchange rates (6 ) 8 $ 153 $ 365 The increases in utility revenues for 2006 compared with 2005, excluding foreign currency exchange rate impacts, were primarily due to: · higher retail electric revenue from increased PLR revenues resulting from an 8.4% rate increase, offset by a decrease in domestic electric delivery revenues resulting from a decrease in sales volumes due in part to milder weather in 2006; · higher gas revenues primarily due to the increase in natural gas prices, which are passed through to customers; and · an increase in the U.K. due to higher average prices and changes in customer mix. The increases in utility revenues for 2005 compared with 2004, excluding foreign currency exchange rate impacts, were primarily due to: · higher domestic electric delivery revenues resulting from higher transmission and distribution customer rates effective January1, 2005, and a 4.3% increase in sales volume; · higher PLR revenues due to a 2% rate increase and a 6% increase in sales volume, in part due to the return of customers previously served by alternate suppliers; and · an increase in the U.K. primarily due to favorable customer mix and an incentive revenue award for outstanding customer service. Energy-related Businesses Energy-related businesses contributed $29 million more to operating income in 2006 compared with 2005.The increase was primarily attributable to: · $18 million of lower pre-tax losses from synfuel projects.This reflects $29 million of lower operating losses due to lower production levels, partially offset by an impairment charge of $10 million on the synfuel-related assets; · an $8 million increase from PPL Telcom due to an increase in transport-related sales, as well as reduced spending on a product line (before depreciation, interest expense and income taxes); and · a $3 million increase from WPD's telecommunications business. Energy-related businesses contributed $8 million less to operating income in 2005 compared with 2004.The decrease was attributable to: · additional pre-tax losses in 2005 of $16 million on synfuel projects.This reflects $26 million of additional operating losses due to higher production levels, offset by a $10 million net unrealized gain on options purchased to hedge a portion of the risk associated with the phase-out of the synthetic fuel tax credits for 2006 and 2007; partially offset by · a $6 million increase from PPL Telcom due to an increase in transport-related sales, as well as reduced spending on a product line (before depreciation, interest expense and income taxes); and · an aggregate increase of $3 million primarily attributable to WPD's non-electricity delivery businesses. See Note 15 to the Financial Statements for an overall assessment of synthetic fuel tax credits and a further discussion of the impairment of these facilities and the temporary shutdown of one of these facilities. Other Operation and Maintenance For the year ended 2006, PPL's other operation and maintenance expense was reduced by a $36 million pre-tax one-time credit in connection with the realization of benefits related to the ability to use excess Black Lung Trust assets to make future benefit payments for retired miners' medical benefits.See Note 13 to the Financial Statements for additional information. Excluding this one-time credit, the increases in other operation and maintenance expenses were due to: 2006 vs. 2005 2005 vs. 2004 Martins Creek ash basin remediation (Note15) $ (37 ) $ 48 Costs associated with severe ice storms in January 2005 (Note 1) (16 ) 16 Subsequent deferral of a portion of costs associated with January 2005 ice storms (Note1) 12 (12 ) Accelerated amortization of stock-based compensation (Note 1) (18 ) 18 NorthWestern litigation payment (9 ) 9 Outage costs at Eastern U.S. fossil/hydro stations 13 14 Outage costs at Susquehanna nuclear station 24 6 Outage costs at Western U.S. fossil/hydro stations 3 4 U.K. metering expense 4 5 Changes in U.K. reserve related to contractor dispute 4 (8 ) Reduction in Enron reserve (Note 1) (19 ) Increase in domestic distribution system reliability work, including tree trimming 19 10 Increase in pension and postretirement benefit costs (Note 13) 34 44 Reversal of cost recovery - Hurricane Isabel (Note 1) 11 Union contract ratification bonus 7 Stock-based compensation expense 10 2 Increase in PUC-reportable storm costs 9 PJM system control and dispatch services (12 ) (4 ) Change in retired miners' medical benefits (7 ) 5 Change in foreign currency exchange rates 1 Other (3 ) (6 ) $ 29 $ 152 Depreciation Increases in depreciation expense were due to: 2006 vs. 2005 2005 vs. 2004 Additions to PP&E $ 27 $ 13 Purchase of equipment previously leased (Note 11) 4 Reduction of useful lives of certain distribution assets (Note 1) 3 7 Lower Mt.Bethel generation facility, which began commercial operation in May 2004 6 Extension of useful lives of certain generation assets (Note 1) (2 ) (12 ) Changes in foreign currency exchange rates (1 ) 1 $ 31 $ 15 Taxes, Other Than Income A $6 million increase in domestic gross receipts tax expense, offset by a $2 million decrease in domestic capital stock tax expense and a $2 million decrease in domestic real estate tax expense, are the primary reasons for the $3 million increase in taxes, other than income, in 2006 compared with 2005. In 2004, PPL Electric reversed a $14 million accrued liability for 1998 and 1999 PURTA taxes that had been accrued based on potential exposure in the proceedings regarding the Susquehanna nuclear station tax assessment.The rights of third-party intervenors to further appeal expired in 2004.The reversal and a $19 million increase in domestic gross receipts tax expense, offset by an $8 million decrease in domestic capital stock expense in 2005, are the primary reasons for the $30 million increase in taxes, other than income in 2005, compared with 2004. Other Income - net See Note 17 to the Financial Statements for details of other income and deductions. Financing Costs The decreases in financing costs, which includes "Interest Expense" and "Dividends on Preferred Securities of a Subsidiary," were due to: 2006 vs. 2005 2005 vs. 2004 Hedging activities $ 24 $ 26 Dividends on 6.25% Series Preference Stock (Note 7) 12 Expense related to the University Park generation facility (a) (13 ) Change in capitalized interest (15 ) 12 Interest accrued for PJM billing dispute (Note 15) (12 ) 8 Write-off in 2005 of financing costs associated with PPL Energy Supply's 2.625% Convertible Senior Notes due to the market trigger price being met (6 ) 6 Change in amortization expense (6 ) 9 Decrease in long-term debt interest expense (7 ) (60 ) Change in short-term debt interest expense (4 ) 2 Change in foreign currency exchange rates (2 ) 1 Other (2 ) $ (16 ) $ (11 ) (a) In June 2004, a subsidiary of PPL Energy Supply purchased the University Park generation facility from the lessor that was consolidated by PPL Energy Supply under FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51."In connection with the purchase, the related financing was repaid and the deferred financing costs were written off.See Note 22 to the Financial Statements for additional information. Income Taxes The changes in income taxes were due to: 2006 vs. 2005 2005 vs. 2004 Higher (lower) pre-tax book income $ 96 $ (23 ) Nonconventional fuel tax credits 49 (33 ) Tax on foreign earnings 1 (11 ) Transfer of WPD tax items in the first quarter 2006 (Note 5) (20 ) Tax return adjustments 18 (14 ) Tax reserve adjustments 1 1 Other 1 1 $ 146 $ (79 ) See Note 5 to the Financial Statements for details on effective income tax rates. Discontinued Operations In March 2007, PPL announced its intention to sell its regulated electricity delivery businesses in Latin America.In accordance with SFAS 144, "Accounting for the Impairment or Disposal of Long-Lived Assets," the operating results of these businesses, $42 million in 2006, $37 million in 2005 and $24 million in 2004, are classified as discontinued operations on the Statements of Income.See "Anticipated Sale of Latin American Businesses" in Note 10 to the Financial Statements for further discussion. In 2006, PPL recorded a $23 million loss, which is net of a tax benefit of $16 million, in connection with the sale of its ownership interest in the Griffith plant.The "Income (Loss) from Discontinued Operations" also includes the acceleration of net unrealized gains on derivatives associated with the Griffith plant of $7 million after tax.See "Sale of Interest in Griffith Plant" in Note 10 to the Financial Statements for information on this sale, along with information regarding operating results recorded prior to the sale. In 2005, PPL recorded a $47 million loss, which is net of a tax benefit of $26 million, in connection with the sale of its Sundance power plant.See Note 10 to the Financial Statements for information on this sale, along with information regarding operating losses recorded prior to the sale of the Sundance plant and for operating losses recorded in 2004 related to the sale of PPL Global's investment in a Latin American telecommunications company. Cumulative Effect of a Change in Accounting Principle PPL adopted FIN 47, "Accounting for Conditional Asset Retirement Obligations, an Interpretation of FASB Statement No. 143," in 2005.FIN 47 clarifies that an entity is required to recognize a liability for the fair value of a conditional ARO when incurred if the fair value of the ARO can be reasonably estimated.FIN 47 also clarifies when an entity would have sufficient information to reasonably estimate the fair value of an ARO.Application of the interpretation resulted in a cumulative effect of a change in accounting principle that decreased net income by $8 million in 2005.See Note 21 to the Financial Statements for additional information. Financial Condition Liquidity and Capital Resources PPL is focused on maintaining an appropriate liquidity position and strengthening its balance sheet, thereby continuing to improve its credit profile.PPL believes that its cash on hand, short-term investments, operating cash flows, access to debt and equity capital markets and borrowing capacity, taken as a whole, provide sufficient resources to fund its ongoing operating requirements, future security maturities and estimated future capital expenditures.PPL currently expects cash, cash equivalents and short-term investments at the end of 2007 to be approximately $600 million and expects to increase its credit facilities from $3.4 billion to greater than $4.0 billion in 2007.However, PPL's cash flows from operations and its access to cost-effective bank and capital markets are subject to risks and uncertainties, including but not limited to: · changes in market prices for electricity; · changes in commodity prices that may increase the cost of producing power or decrease the amount PPL receives from selling power; · operational, price and credit risks associated with selling and marketing products in the wholesale power markets; · significant switching by customers to or from alternative suppliers that would impact the level of sales under the PLR contracts; · ineffectiveness of the trading, marketing and risk management policy and programs used to mitigate PPL's risk exposure to adverse electricity and fuel prices, interest rates, foreign currency exchange rates and counterparty credit; · unusual or extreme weather that may damage PPL's transmission and distribution facilities or affect energy sales to customers; · reliance on transmission and distribution facilities that PPL does not own or control to deliver its electricity and natural gas; · unavailability of generating units (due to unscheduled or longer-than-anticipated generation outages, weather and natural disasters) and the resulting loss of revenues and additional costs of replacement electricity; · the ability to recover and the timeliness and adequacy of recovery of costs associated with regulated utility businesses; · costs of compliance with existing and new environmental laws and with new security and safety requirements for nuclear facilities; · any adverse outcome of legal proceedings and investigations with respect to PPL's current and past business activities; and · a downgrade in PPL's or its subsidiaries' credit ratings that could negatively affect their ability to access capital and increase the cost of maintaining credit facilities and any new debt. At December 31, PPL had the following: 2006 2005 2004 Cash and cash equivalents $ 794 $ 555 $ 616 Short-term investments 359 63 66 1,153 618 682 Short-term debt 42 214 42 The changes in PPL's cash and cash equivalents position resulted from: 2006 2005 2004 Net Cash Provided by Operating Activities $ 1,758 $ 1,388 $ 1,497 Net Cash Used in Investing Activities (1,617 ) (779 ) (778 ) Net Cash Provided by (Used in) Financing Activities 95 (676 ) (578 ) Effect of Exchange Rates on Cash and Cash Equivalents 3 6 9 Net Increase (Decrease) in Cash and Cash Equivalents $ 239 $ (61 ) $ 150 Operating Activities Net cash from operating activities increased by 27%, or $370 million, in 2006 compared with 2005, primarily as a result of higher domestic retail electric revenues resulting from an 8.4% increase in PLR sales prices and increased international delivery revenues, predominantly related to price increases and changes in customer mix.The increase from 2005 to 2006 was also due, to a lesser extent, to reduced expenditures for oil in 2006 as a result of building up inventory in 2005.These increases were partially offset by a decrease in domestic delivery revenues resulting from a decrease in sales volumes, due in part to milder weather in 2006, increased expenditures for coal and increased U.S. income tax payments, primarily due to lower utilization of foreign tax credits in 2006. Net cash from operating activities decreased by 7%, or $109 million, in 2005 compared with 2004, primarily as a result of increased income tax payments and fuel expenditures, partially offset by favorable margin impacts attributable to the 7.1% increase in distribution rates and transmission cost recoveries effective January 1, 2005.Income tax payments increased primarily due to favorable impacts of tax credits and refunds realized in 2004.Fuel expenditures increased $115 million due to increased prices and inventory build-up in anticipation of price increases in 2006. PPL expects to continue to maintain stable cash provided by operating activities as a result of its long-term and intermediate-term power sales commitments from wholesale and retail customers and long-term fuel purchase contracts.PPL estimates that, on average, approximately 89% of its expected annual generation output for the period 2007 through 2009 is committed under long-term and intermediate-term power sales contracts.PPL has started and will continue to layer in sales contracts in the wholesale markets for the capacity and energy currently committed under the PLR supply contracts with PPL Electric, which expire at the end of 2009.Based on the way in which the wholesale markets have developed to this point, new contracts may be of a shorter duration than the PLR supply contracts, which at inception had terms of approximately nine years. PPL's contracts for the sale and purchase of electricity and fuel often require cash collateral or other credit enhancement, or reductions or terminations of a portion of the entire contract through cash settlement, in the event of a downgrade of PPL's or its subsidiaries' credit ratings or adverse changes in market prices.For example, in addition to limiting its trading ability, if PPL's or its subsidiaries' ratings were lowered to below "investment grade" and energy prices increased by 10%, PPL estimates that, based on its December 31, 2006 positions, it would have had to post additional collateral of approximately $387 million, compared with $611 million at December 31, 2005.PPL has in place risk management programs that are designed to monitor and manage its exposure to volatility of cash flows related to changes in energy prices, interest rates, foreign currency exchange rates, counterparty credit quality and the operational performance of its generating units. Investing Activities The primary use of cash in investing activities is capital expenditures.See "Forecasted Uses of Cash" for detail regarding capital expenditures in 2006 and projected expenditures for the years 2007 through 2011. Net cash used in investing activities increased 108%, or $838 million, in 2006 compared with 2005.There were a few items that contributed to this increase.Capital expenditures increased $583 million, primarily as a result of the construction of pollution control equipment at coal-fired plants in Pennsylvania, as discussed in Note 15 to the Financial Statements, and $107 million related to the purchase of leased equipment.See Note 11 to the Financial Statements for further discussion of the purchase of leased equipment in connection with the termination of the related master lease agreements.Additionally, there was an increase of $298 million in net purchases of short-term investments, and PPL received $80 million less in proceeds from the sale of power plants in 2006 compared with 2005.The impact of the above items was partially offset by a decrease of $75 million in net purchases of emission allowances and a decrease of $22 million in the additional amount of cash that became restricted. Although net cash used in investing activities remained stable in 2005 compared with 2004, there were significant changes in certain components.PPL received $190 million in proceeds from the sale of the Sundance power plant in 2005, compared with $123 million of proceeds from the sale of PPL's minority interest in CGE in 2004.Additionally, there was an increase of $58 million in net proceeds from the sales of short-term investments, an increase of $77 million in capital expenditures and an increase of $63 million in net purchases of emission allowances, in anticipation of future generation. Financing Activities Net cash provided by financing activities was $95 million in 2006, compared with net cash used in financing activities of $676 million in 2005 and $578 million in 2004.The change from 2005 to 2006 primarily reflects increased issuance of long-term debt, as well as the issuance of preference stock.In 2006, cash provided by financing activities primarily consisted of net debt issuances of $277 million, net proceeds of $245 million from the issuance of preference stock and $21 million of common stock sale proceeds, partially offset by common and preferred distributions paid of $419 million.See Note 7 to the Financial Statements for details regarding the preference stock issued by PPL Electric. The increase in cash used in financing activities from 2004 to 2005 primarily reflects the continued retirement of long-term debt and increased dividends to shareowners.In 2005, cash used in financing activities primarily consisted of net debt retirements of $340 million and common and preferred distributions paid of $349 million, partially offset by common stock sale proceeds of $37 million.In 2004, cash used in financing activities primarily consisted of net debt retirements of $863 million and common and preferred distributions paid of $299 million, partially offset by common stock sale proceeds of $596 million, of which $575 million related to the settlement of the common stock purchase contracts that were a component of the PEPS Units and the PEPS Units, Series B. See "Forecasted Sources of Cash" for a discussion of PPL's plans to issue debt and equity securities, as well as a discussion of credit facility capacity available to PPL.Also see "Forecasted Uses of Cash" for a discussion of PPL's plans to pay dividends on its common and preferred securities and repurchase common stock in the future, as well as maturities of PPL's long-term debt. PPL's debt financing activity in 2006 was: Issuances Retirements PPL Energy Supply Senior Unsecured Notes $ 997 PPL Energy Supply Convertible Senior Notes (a) $ (298 ) PPL Capital Funding Subordinated Notes (148 ) PPL Capital Funding Senior Floating Rate Notes (99 ) PPL Transition Bond Company Transition Bonds (288 ) PPL Electric First Mortgage Bonds (146 ) WPD Senior Unsecured Notes (b) (c) 887 (450 ) Emel UF Denominated Bonds 101 (103 ) Elfec Bolivian Bonds (3 ) PPL Energy Supply Commercial Paper (net change) (100 ) WPD short-term debt (net change) (73 ) Total $ 1,985 $ (1,708 ) Net increase $ 277 (a) Convertible Senior Notes in an aggregate principal amount of $298 million were presented for conversion in 2006.The total conversion premium related to these conversions was $121 million, which was settled with 3,448,109 shares of PPL common stock, along with an insignificant amount of cash in lieu of fractional shares.After such conversions, $102 million of Convertible Senior Notes remain outstanding and are eligible for conversion in the first quarter of 2007.See Notes 4 and 8 to the Financial Statements for discussion of the terms of the Convertible Senior Notes and further discussion of the conversions. (b) Issuance includes $446 million of index-linked notes. (c) Retirement includes $118 million to settle related cross-currency swaps. Long-term debt issued during 2006 had stated interest rates ranging from 1.541% to 7.0% and maturities from 2011 through 2056.See Note8 to the Financial Statements for more detailed information regarding PPL's financing activities. Forecasted Sources of Cash PPL expects to continue to have significant sources of cash available in the near term, including various credit facilities, commercial paper programs, an asset-backed commercial paper program and operating leases.PPL also expects to continue to have access to debt and equity capital markets, as necessary, for its long-term financing needs. Credit Facilities At December 31, 2006, PPL's total committed borrowing capacity under credit facilities and the use of this borrowing capacity were: Committed Capacity Borrowed Letters of Credit Issued(d) Available Capacity PPL Electric Credit Facility (a) $ 200 $ 200 PPL Energy Supply Credit Facilities (b) 2,400 $ 320 2,080 WPD (South West) Credit Facilities (c) 792 3 789 Total $ 3,392 $ 323 $ 3,069 (a) Borrowings under PPL Electric's credit facility bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.PPL Electric also has the capability to cause the lenders to issue up to $200 million of letters of credit under this facility, which issuances reduce available borrowing capacity. The credit facility contains a financial covenant requiring debt to total capitalization to not exceed 70%.At December 31, 2006 and 2005, PPL Electric's consolidated debt to total capitalization percentages, as calculated in accordance with its credit facility, were 48% and 55%.The credit facility also contains standard representations and warranties that must be made for PPL Electric to borrow under it. (b) PPL Energy Supply has the ability to borrow $2.2 billion under its credit facilities.Such borrowings bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.PPL Energy Supply also has the capability to cause the lenders to issue up to $2.4 billion of letters of credit under these facilities, which issuances reduce available borrowing capacity. These credit facilities contain a financial covenant requiring debt to total capitalization to not exceed 65%.At December 31, 2006 and 2005, PPL Energy Supply's consolidated debt to total capitalization percentage, as calculated in accordance with its credit facilities, was 35%.The credit facilities also contain standard representations and warranties that must be made for PPL Energy Supply to borrow under them. (c) Borrowings under WPD (South West)'s credit facilities bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.WPD (South West) also has the capability to cause the lenders to issue up to £3 million (approximately $5 million at December 31, 2006) of letters of credit under one of its facilities, which can only be used for letters of credit. These credit facilities contain financial covenants that require WPD (South West) to maintain an interest coverage ratio of not less than 3.0 times consolidated earnings before income taxes, depreciation and amortization and a regulatory asset base (RAB) at £150 million greater than total gross debt, in each case as calculated in accordance with the credit facilities.At December31, 2006 and 2005, WPD (South West)'s interest coverage ratios, as calculated in accordance with its credit lines, were 5.3 and 6.0.At December 31, 2006 and 2005, WPD (South West)'s RAB, as calculated in accordance with the credit facilities, exceeded its total gross debt by £247 million and £407 million. (d) The Borrower under each of these facilities has a reimbursement obligation to the extent any letters of credit are drawn upon.The letters of credit issued as of December 31, 2006, expire as follows:$318 million in 2007 and $5 million in 2008. In addition to the financial covenants noted in the table above, these credit agreements contain various other covenants.Failure to meet the covenants beyond applicable grace periods could result in acceleration of due dates of borrowings and/or termination of the agreements.PPL monitors the covenants on a regular basis.At December 31, 2006, PPL was in material compliance with these covenants.At this time, PPL believes that these covenants and other borrowing conditions will not limit access to these funding sources. During 2007, PPL intends to maintain the existing $3.4 billion of credit facility capacity, which may require the renewal and extension or replacement of certain facilities.In addition, PPL expects to increase its credit facility capacity by up to $1.0 billion in 2007 to support potential collateral requirements under contracts that it expects to enter into in connection with expanding its wholesale marketing and trading business.See Note 8 to the Financial Statements for further discussion of PPL's credit facilities, including the termination and replacement of a £150 million credit facility of WPD (South West) with a new £150 million credit facility at WPDH Limited in January 2007. Commercial Paper PPL Energy Supply and PPL Electric maintain commercial paper programs for up to $500 million for PPL Energy Supply and for up to $200 million for PPL Electric to provide them each with an additional financing source to fund their short-term liquidity needs, if and when necessary.Commercial paper issuances are supported by certain credit agreements of each company.PPL Energy Supply had no commercial paper outstanding at December 31, 2006, and $100 million of commercial paper outstanding at December 31, 2005.PPL Electric had no commercial paper outstanding at December 31, 2006 and 2005.During 2007, PPL Energy Supply and PPL Electric may issue commercial paper from time to time to facilitate short-term cash flow needs. Asset-Backed Commercial Paper Program PPL Electric participates in an asset-backed commercial paper program through which PPL Electric obtains financing by selling and contributing its eligible accounts receivable and unbilled revenue to a special purpose, wholly-owned subsidiary on an ongoing basis.The subsidiary pledges these assets to secure loans of up to an aggregate of $150 million from a commercial paper conduit sponsored by a financial institution.PPL Electric uses the proceeds from the program for general corporate purposes and to cash collateralize letters of credit.At December 31, 2006 and 2005, the loan balance outstanding was $42 million, all of which was used to cash collateralize letters of credit.See Note 8 to the Financial Statements for further discussion of the asset-backed commercial paper program. Operating Leases PPL and its subsidiaries also have available funding sources that are provided through operating leases.PPL's subsidiaries lease office space, land, buildings and certain equipment.These leasing structures provide PPL with additional operating and financing flexibility.The operating leases contain covenants that are typical for these agreements, such as maintaining insurance, maintaining corporate existence and timely payment of rent and other fees. PPL, through its subsidiary PPL Montana, leases a 50% interest in Colstrip Units 1 and 2 and a 30% interest in Unit 3, under four 36-year, non-cancelable operating leases.These operating leases are not recorded on PPL's Balance Sheets, which is in accordance with applicable accounting guidance.The leases place certain restrictions on PPL Montana's ability to incur additional debt, sell assets and declare dividends.At this time, PPL believes that these restrictions will not limit access to these funding sources or cause acceleration or termination of the leases.See Note 8 to the Financial Statements for a discussion of other dividend restrictions related to PPL subsidiaries. See Note 11 to the Financial Statements for further discussion of the operating leases. Long-Term Debt and Equity Securities Subject to market conditions in 2007, PPL and its subsidiaries currently plan to issue up to $1.1 billion in long-term debt securities.PPL expects to use the proceeds primarily to fund capital expenditures, to fund maturities of existing debt and for general corporate purposes.PPL currently does not plan to issue significant amounts of common stock in 2007. Forecasted Uses of Cash In addition to expenditures required for normal operating activities, such as purchased power, payroll, fuel and taxes, PPL currently expects to incur future cash outflows for capital expenditures, various contractual obligations, payment of dividends on its common and preferred securities and possibly the repurchase of a portion of its common stock, beginning in 2009. Capital Expenditures The table below shows PPL's actual spending for the year 2006 and current capital expenditure projections for the years 2007 through 2011. Actual Projected 2006 2007 2008 2009 2010 2011 Construction expenditures (a) Generating facilities $ 275 $ 329 $ 231 $ 294 $ 314 $ 313 Transmission and distribution facilities 625 608 582 616 629 686 Environmental 320 612 408 129 37 77 Other 100 91 64 61 60 66 Total Construction Expenditures 1,320 1,640 1,285 1,100 1,040 1,142 Nuclear fuel 74 92 112 113 128 130 Total Capital Expenditures $ 1,394 $ 1,732 $ 1,397 $ 1,213 $ 1,168 $ 1,272 (a) Construction expenditures include capitalized interest and AFUDC, which are expected to be approximately $243 million for the 2007-2011 period. PPL's capital expenditure projections for the years 2007-2011 total approximately $6.8 billion.Capital expenditure plans are revised periodically to reflect changes in operational, market and regulatory conditions.This table includes projected costs related to the planned 349 MW incremental capacity increases.See Note 15 to the Financial Statements for additional information regarding the installation cost of sulfur dioxide scrubbers and other pollution control equipment, which comprise most of the "Environmental" expenditures noted above. PPL plans to fund all of its capital expenditures in 2007 with cash on hand, cash from operations and the issuance of debt securities. Contractual Obligations PPL has assumed various financial obligations and commitments in the ordinary course of conducting its business.At December 31, 2006, the estimated contractual cash obligations of PPL were: Contractual Cash Obligations Total Less Than 1 Year 1-3 Years 4-5 Years After 5 Years Long-term Debt (a) $ 7,854 $ 1,107 $ 1,315 $ 551 $ 4,881 Capital Lease Obligations 16 1 2 2 11 Operating Leases 608 49 101 104 354 Purchase Obligations (b) 5,602 1,396 1,763 689 1,754 Other Long-term Liabilities Reflected on the Balance Sheet under GAAP (c) 13 13 Total Contractual Cash Obligations $ 14,093 $ 2,553 $ 3,194 $ 1,346 $ 7,000 (a) Reflects principal maturities only.See Note 4 to the Financial Statements for a discussion of conversion triggers related to PPL Energy Supply's 2.625% Convertible Senior Notes.Also, see Statements of Long-term Debt for a discussion of the remarketing feature related to PPL Energy Supply's 5.70% REset Put Securities. (b) The payments reflected herein are subject to change, as certain purchase obligations included are estimates based on projected obligated quantities and/or projected pricing under the contracts.Purchase orders made in the ordinary course of business are excluded from the amounts presented.The payments also include obligations related to nuclear fuel and the installation of the scrubbers, which are also reflected in the Capital Expenditures table presented above. (c) The amounts reflected represent WPD’s contractual deficit pension funding requirements arising from an actuarial valuation performed in March 2004 and do not include pension funding requirements for future service or a contingent funding requirement of $59 million payable by March 31, 2008, if certain conditions are not met by March 31, 2007.The U.K. electricity regulator currently allows a recovery of a substantial portion of the contributions relating to the plan deficit; however, WPD cannot be certain that this will continue beyond the current review period, which extends to March31, 2010. Based on the current funded status of PPL's U.S. qualified pension plans, no contributions are required.See Note 13 to the Financial Statements for a discussion of expected contributions. Dividends In December 2004, PPL's Board of Directors adopted a dividend policy that provides for growing the common stock dividend in the future at a rate exceeding the projected rate of growth in earnings per share from ongoing operations until the dividend payout ratio reaches the 50 percent level.Earnings from ongoing operations exclude items that management considers unusual.PPL announced in February 2006 and again in February 2007 its expectation that the growth rate of its dividends over the next few years will continue to exceed the growth rate in the company's earnings per share and, therefore, result in a dividend payout ratio above 50 percent after 2006.Any future dividends are subject to the Board of Directors' quarterly dividend declarations, based on the company's financial position and other relevant considerations at the time. PPL Electric expects to continue to pay quarterly dividends on its outstanding preferred securities, if and as declared by its Board of Directors. Common Stock Repurchase Given the continued improvement in its credit profile, PPL expects to be in a position to repurchase a portion of its common stock beginning in 2009. Credit Ratings Moody's, S&P and Fitch periodically review the credit ratings on the debt and preferred securities of PPL and its subsidiaries.Based on their respective independent reviews, the rating agencies may make certain ratings revisions or ratings affirmations. A credit rating reflects an assessment by the rating agency of the creditworthiness associated with an issuer and particular securities that it issues.The credit ratings of PPL and its subsidiaries are based on information provided by PPL and other sources.The ratings of Moody's, S&P and Fitch are not a recommendation to buy, sell or hold any securities of PPL or its subsidiaries.Such ratings may be subject to revisions or withdrawal by the agencies at any time and should be evaluated independently of each other and any other rating that may be assigned to the securities.A downgrade in PPL's or its subsidiaries' credit ratings could result in higher borrowing costs and reduced access to capital markets. The following table summarizes the credit ratings of PPL and its key subsidiaries at December 31, 2006. Moody's S&P Fitch (b) PPL Issuer Rating Baa2 BBB BBB Outlook STABLE STABLE STABLE PPL Energy Supply Issuer Rating BBB BBB Senior Unsecured Notes Baa2 BBB BBB+ Commercial Paper P-2 A-2 F2 Outlook STABLE STABLE STABLE PPL Capital Funding Issuer Rating BBB Senior Unsecured Debt Baa2 BBB- BBB Medium-Term Notes Baa2 BBB- BBB Outlook STABLE STABLE STABLE PPL Electric Senior Unsecured/Issuer Rating Baa1 A- BBB First Mortgage Bonds A3 A- A- Pollution Control Bonds (a) Aaa AAA Senior Secured Bonds A3 A- A- Commercial Paper P-2 A-2 F2 Preferred Stock Baa3 BBB BBB+ Preference Stock Baa3 BBB BBB Outlook STABLE STABLE STABLE PPL Transition Bond Company Transition Bonds Aaa AAA AAA PPL Montana Pass-Through Certificates Baa3 BBB- BBB Outlook STABLE STABLE WPDH Limited Issuer Rating Baa3 BBB- BBB- Senior Unsecured Debt Baa3 BBB- BBB Short-term Debt A-3 Outlook STABLE STABLE STABLE WPD LLP Issuer Rating BBB- BBB Short-term Debt A-3 Preferred Stock (c) Baa3 BB BBB Outlook STABLE STABLE STABLE WPD (South Wales) Issuer Rating BBB+ BBB+ Senior Unsecured Debt Baa1 BBB+ A- Short-term Debt A-2 F2 Outlook STABLE STABLE STABLE WPD (South West) Issuer Rating Baa1 BBB+ BBB+ Senior Unsecured Debt Baa1 BBB+ A- Short-term Debt P-2 A-2 F2 Outlook STABLE STABLE STABLE (a) Insured as to payment of principal and interest. (b) All Issuer Ratings for Fitch are "Issuer Default Ratings." (c) Securities were redeemed in February 2007. The rating agencies took the following actions related to PPL and its key subsidiaries in 2006: Moody's In March 2006, Moody's took the following actions related to the credit ratings of PPL and its subsidiaries: · PPL - assigned a Baa2 issuer rating; · PPL Capital Funding - upgraded the ratings of its senior unsecured debt and Medium Term Notes to Baa2 from Baa3 and subordinated debt to Baa3 from Ba1; and · PPL Electric - upgraded the issuer rating to Baa1 from Baa2 and upgraded the ratings of its First Mortgage Bonds and Senior Secured Bonds to A3 from Baa1 and upgraded the rating of its preferred stock to Baa3 from Ba1. In March 2006, Moody's also reviewed the credit ratings of PPL Energy Supply and concluded that its ratings remain unchanged. S&P In connection with PPL Electric's issuance of preference stock in April 2006, S&P affirmed all of PPL Electric's credit ratings. In November 2006, S&P completed its annual review of its credit ratings for PPL and its domestic rated subsidiaries.At that time, S&P affirmed its credit ratings and stable outlook for PPL, PPL Energy Supply, PPL Capital Funding, PPL Electric and PPL Montana. Fitch In February 2006, Fitch's Europe, Middle East and Africa group implemented Issuer Default Ratings (IDRs) based on its new IDR methodology.This implementation led to Fitch's assignment of the following IDRs and Fitch's upgrading of its ratings on the following securities of WPD and its affiliates. · WPDH Limited IDR of BBB- and senior unsecured rating to BBB from BBB-; · WPD LLP IDR of BBB, senior unsecured rating to BBB+ from BBB and preferred stock rating to BBB from BBB-; and · WPD (South Wales) and WPD (South West) IDR of BBB+ and senior unsecured debt rating to A- from BBB+. In August 2006, Fitch affirmed its credit ratings and stable outlook for PPL, PPL Energy Supply, PPL Capital Funding and PPL Electric. In November 2006, Fitch affirmed its credit ratings and stable outlook for WPDH Limited, WPD LLP, WPD (South Wales) and WPD (South West). Ratings Triggers PPL Energy Supply's 2.625% Convertible Senior Notes due 2023 are convertible upon the occurrence of certain events, including if the long-term credit ratings assigned to the notes by Moody's and S&P are lower than BB and Ba2, or either Moody's or S&P no longer rates the notes.The terms of the notes require cash settlement of the principal amount upon conversion of the notes.See Note 4 to the Financial Statements for more information concerning the Convertible Senior Notes. WPD (South West)'s 1.541% Index-linked Notes due 2053 and 2056 and WPD (South Wales)'s 4.80436% Notes due 2037 may be put by the holders back to the issuer for redemption if the long-term credit ratings assigned to the notes by Moody's, S&P or Fitch are withdrawn by any of the rating agencies or reduced to a non-investment grade rating of Ba1or BB+ in connection with a restructuring event.A restructuring event includes the loss of, or a material adverse change to, the distribution license under which WPD (South West) and WPD (South Wales) operate.These notes totaled $885 million at December 31, 2006. PPL and its subsidiaries do not have additional material liquidity exposures caused by a ratings downgrade below "investment grade" that would accelerate the due dates of borrowings.However, if PPL's and PPL Energy Supply's debt ratings had been below investment grade at December 31, 2006, PPL and PPL Energy Supply would have had to post an additional $128 million of collateral to counterparties. Off-Balance Sheet Arrangements PPL provides guarantees for certain consolidated affiliate financing arrangements that enable certain transactions.Some of the guarantees contain financial and other covenants that, if not met, would limit or restrict the consolidated affiliates' access to funds under these financing arrangements, require early maturity of such arrangements or limit the consolidated affiliates' ability to enter into certain transactions.At this time, PPL believes that these covenants will not limit access to the relevant funding sources. PPL has entered into certain guarantee agreements that are within the scope of FIN 45, "Guarantor's Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, an Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34."See Note 15 to the Financial Statements for a discussion on guarantees. Risk Management - Energy Marketing & Trading and Other Market Risk Background Market risk is the potential loss PPL may incur as a result of price changes associated with a particular financial or commodity instrument.PPL is exposed to market risk from: · commodity price risk for energy and energy-related products associated with the sale of electricity from its generating assets and other electricity marketing activities, the purchase of fuel for the generating assets and energy trading activities, and the purchase of certain metals necessary for the scrubbers PPL is installing at some of its coal-fired generating stations; · interest rate risk associated with variable-rate debt and the fair value of fixed-rate debt used to finance operations, as well as the fair value of debt securities invested in by PPL's nuclear decommissioning trust funds; · foreign currency exchange rate risk associated with investments in affiliates in Latin America and Europe, as well as purchases of equipment in currencies other than U.S. dollars; and · equity securities price risk associated with the fair value of equity securities invested in by PPL's nuclear decommissioning trust funds. PPL has a risk management policy approved by its Board of Directors to manage market risk and counterparty credit risk.(Credit risk is discussed below.)The RMC, comprised of senior management and chaired by the Vice President-Risk Management, oversees the risk management function.Key risk control activities designed to ensure compliance with the risk policy and detailed programs include, but are not limited to, credit review and approval, validation of transactions and market prices, verification of risk and transaction limits, sensitivity analyses, daily portfolio reporting, including open positions, mark-to-market valuations and other risk measurement metrics. The forward-looking information presented below provides estimates of what may occur in the future, assuming certain adverse market conditions, due to reliance on model assumptions.Actual future results may differ materially from those presented.These disclosures are not precise indicators of expected future losses, but only indicators of reasonably possible losses. Contract Valuation PPL utilizes forward contracts, futures contracts, options, swaps and structured deals such as tolling agreements as part of its risk management strategy to minimize unanticipated fluctuations in earnings caused by commodity price, interest rate and foreign currency volatility.When available, quoted market prices are used to determine the fair value of a commodity or financial instrument. This may include exchange prices, quotes obtained from brokers, or an independent valuation by an external source, such as a bank.However, market prices for energy or energy-related contracts may not be readily determinable because of market illiquidity.If no active trading market exists, contract valuations may include the use of internally developed models, which are then reviewed by an independent, internal group.Although PPL believes that its valuation methods are reasonable, changes in the underlying assumptions could result in significantly different values and realization in future periods. To record energy derivatives at their fair value, PPL discounts the forward values, as appropriate, using the U.S. Utility BBB+ Curve.Additionally, PPL adjusts derivative carrying values to recognize differences in counterparty credit quality and potential market illiquidity for net open positions, as follows: · The credit adjustment takes into account the probability of default, as calculated by an independent service, for each counterparty that has a net out-of-the money position with PPL. · The liquidity adjustment takes into account the fact that PPL might have to accept the "ask" price if it wants to close an open sales position or might have to accept the "bid" price if it wants to close an open purchase position. · The modeling adjustment takes into account market value for certain contracts when there is no external market to value the contract or when PPL is unable to find independent confirmation of the true market value of the contract. Accounting and Reporting To account for and report on contracts entered into to manage market risk, PPL follows the provisions of SFAS 133, "Accounting for Derivative Instruments and Hedging Activities," as amended and interpreted (together, "SFAS 133"); EITF 02-3, "Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities;" and EITF 03-11, "Reporting Realized Gains and Losses on Derivative Instruments That Are Subject to FASB Statement No. 133 and Not 'Held for Trading Purposes' as Defined in Issue No. 02-3."In accordance with SFAS 133, all derivative instruments are recorded at fair value on the balance sheet as an asset or liability (unless they meet SFAS 133's criteria for exclusion), and changes in the derivatives' fair value are recognized currently in earnings unless specific hedge accounting criteria are met. In accordance with EITF 02-3, PPL reflects its net realized and unrealized gains and losses associated with all derivatives that are held for trading purposes in the "Net energy trading margins" line on the Statements of Income. In accordance with EITF 03-11, non-trading bilateral sales of electricity at major market delivery points are netted with purchases that offset the sales at those same delivery points.A major market delivery point is any delivery point with liquid pricing available. These contracts are recorded as "Price risk management assets" and "Price risk management liabilities" on the Balance Sheets.Short-term derivative contracts are included in "Current Assets" and "Current Liabilities."Long-term derivative contracts are included in "Regulatory and Other Noncurrent Assets" and "Deferred Credits and Other Noncurrent Liabilities." Accounting Designation Energy contracts that do not qualify as derivatives receive accrual accounting treatment.For commodity contracts that meet the definition of a derivative, the circumstances and intent existing at the time that energy transactions are entered into determine their accounting designation.In addition to commodity transactions, PPL enters into financial interest rate and foreign currency swap contracts to hedge interest expense and foreign currency risk associated with both existing and anticipated debt issuances.PPL also enters into foreign currency swap contracts to hedge the fair value of firm commitments denominated in foreign currency and net investments in foreign operations.As with commodity transactions, the circumstances and intent existing at the time of the transaction determine a contract's accounting designation.These designations are verified by an independent internal group on a daily basis.See Note 18 to the Financial Statements for a summary of the guidelines used for the designation of derivative energy contracts. Commodity Price Risk (Non-trading) Commodity price risk is one of PPL's most significant risks due to the level of investment that PPL maintains in its generation assets.Several factors influence price levels and volatilities.These factors include, but are not limited to, seasonal changes in demand, weather conditions, available generating assets within regions, transportation availability and reliability within and between regions, market liquidity, and the nature and extent of current and potential federal and state regulations. To hedge the impact of market price fluctuations on PPL's energy-related assets, liabilities and other contractual arrangements, PPL EnergyPlus sells and purchases physical energy at the wholesale level under FERC market-based tariffs throughout the U.S. and enters into financial exchange-traded and over-the-counter contracts.PPL segregates its non-trading activities as either hedge or economic.Transactions that are accounted for as hedge activity qualify for hedge accounting treatment under SFAS 133.The majority of PPL's energy transactions qualify for accrual or hedge accounting.The non-trading economic category includes transactions that address a specific risk, but are not eligible for hedge accounting or hedge accounting is not elected.Included in the non-trading economic category are certain load-following energy obligations and related supply contracts, FTRs, crude oil swaps to hedge rail transportation charges and hedges of synthetic fuel tax credits.Although they do not receive hedge accounting treatment, these contracts are considered non-trading. Within PPL's non-trading portfolio, the decision to enter into energy contracts is influenced by the expected value of PPL's generation.In determining the number of MWhs that are available to be sold forward, PPL reduces the maximum potential output that a plant may produce by three factors - planned maintenance, unplanned outages and economic conditions.The potential output of a plant is first reduced by the amount of unavailable generation due to planned maintenance on a particular unit.Another reduction, representing the unplanned outage rate, is the amount of MWhs that historically is not produced by a plant due to such factors as equipment breakage.Finally, the potential output of certain plants (such as peaking units) is reduced because their higher cost of production will not allow them to economically run during all hours. PPL's non-trading portfolio also includes full requirements energy contracts that qualify for accrual accounting.The net obligation to serve these contracts changes minute by minute.Anticipated usage patterns and energy peaks are affected by expected load changes, regional economic drivers and seasonality.PPL analyzes historical on-peak and off-peak usage patterns, expected load changes, regional economic drivers, and weather patterns, among other factors, to determine a monthly level of a block of electricity that best fits the usage patterns in order to minimize earnings volatility.To satisfy its full requirements obligations, PPL may enter into contracts to purchase unbundled products of electricity, capacity, renewable energy credits (RECs) and other ancillary products.Alternatively, PPL may reserve a block amount of generation for full requirements contracts that is expected to be the best match with their anticipated usage patterns and energy peaks. Besides energy commodities, PPL implemented a program in 2006 to hedge its exposures to changes in market prices of certain metals necessary for the scrubbers PPL is installing at the Brunner Island and Montour generating plants.These contracts qualify for hedge accounting treatment. PPL's non-trading commodity derivative contracts mature at various times through 2012.The fair value of the non-trading economic contracts that do not qualify for accrual or hedge accounting treatment as of December 31, 2006, including net premiums on options, was $19 million.The following chart sets forth PPL's net fair market value of all non-trading commodity derivative contracts as of December31. Gains (Losses) 2006 2005 Fair value of contracts outstanding at the beginning of the period $ (284 ) $ (11 ) Contracts realized or otherwise settled during the period 38 (21 ) Fair value of new contracts at inception (44 ) 27 Other changes in fair values 179 (279 ) Fair value of contracts outstanding at the end of the period $ (111 ) $ (284 ) The following chart segregates estimated fair values of PPL's non-trading commodity derivative contracts at December 31, 2006, based on whether the fair values are determined by quoted market prices or other more subjective means. Fair Value of Contracts at Period-End Gains (Losses) Maturity Less Than 1 Year Maturity 1-3 Years Maturity 4-5 Years Maturity in Excess of 5 Years Total Fair Value Source of Fair Value Prices actively quoted $ (7 ) $ 6 $ 4 $ 3 Prices provided by other external sources (33 ) (177 ) 9 $ 1 (200 ) Prices based on models and other valuation methods 50 36 86 Fair value of contracts outstanding at the end of the period $ 10 $ (135 ) $ 13 $ 1 $ (111 ) The "Prices actively quoted" category includes the fair value of exchange-traded natural gas futures contracts quoted on the NYMEX, which has quoted prices through 2012. The "Prices provided by other external sources" category includes PPL's forward positions and options in natural gas and electricity and natural gas basis swaps at points for which over-the-counter (OTC) broker quotes are available. The "Prices based on models and other valuation methods" category includes the value of transactions for which an internally developed price curve was constructed as a result of the long-dated nature of the transaction or the illiquidity of the market point, or the value of options not quoted by an exchange or OTC broker.This category includes the fair value of transactions completed in auction markets, where contract prices represent the market value for load-following bundled energy prices delivered at illiquid delivery points.The transaction prices associated with the contracts did not equal the wholesale bilateral market prices at inception (Day1).However, EITF 02-3 does not generally permit Day1 gains and losses to be recognized unless the fair value is derived principally from observable market inputs.Therefore, PPL recorded a reserve for the modeled Day1 gain, which is netted against the above fair values. Because of PPL's efforts to hedge the value of the energy from its generation assets, PPL sells electricity, capacity and related services and buys fuel on a forward basis, resulting in open contractual positions.If PPL is unable to deliver firm capacity and energy or to accept the delivery of fuel under its agreements, under certain circumstances it could be required to pay damages.These damages would be based on the difference between the market price and the contract price of the commodity.Depending on price volatility in the wholesale energy markets, such damages could be significant.Extreme weather conditions, unplanned power plant outages, transmission disruptions, non-performance by counterparties (or their own counterparties) with which it has energy contracts and other factors could affect PPL's ability to meet its obligations, or cause significant increases in the market price of replacement energy.Although PPL attempts to mitigate these risks, there can be no assurance that it will be able to fully meet its firm obligations, that it will not be required to pay damages for failure to perform, or that it will not experience counterparty non-performance in the future. As of December 31, 2006, PPL estimated that a 10% adverse movement in market prices across all geographic areas and time periods would have decreased the value of the commodity contracts in its non-trading portfolio by approximately $303 million, compared with a decrease of $275 million at December31, 2005.For purposes of this calculation, an increase in the market price for electricity is considered an adverse movement because PPL's electricity portfolio is generally in a net sales position, and the decrease in the market price for fuel is considered an adverse movement because PPL's commodity fuels portfolio is generally in a net purchase position.PPL enters into those commodity contracts to reduce the market risk inherent in the generation of electricity. In accordance with its marketing strategy, PPL does not completely hedge its generation output or fuel requirements.PPL estimates that for its entire portfolio, including all generation, emissions and physical and financial energy positions, a 10% adverse change in power prices across all geographic zones and time periods would decrease expected 2007 gross margins by $13 million.Similarly, a 10% adverse movement in all fossil fuel prices would decrease expected 2007 gross margins by $57 million. The data in the above tables includes the activity for PPL's synthetic fuel tax credit hedges.Additional information regarding these hedges can be found in the "Synthetic Fuel Tax Credit Risk" section below. Commodity Price Risk (Trading) PPL also executes energy contracts to take advantage of market opportunities.As a result, PPL may at times create a net open position in its portfolio that could result in significant losses if prices do not move in the manner or direction anticipated.The margins from these trading activities are shown in the Statements of Income as "Net energy trading margins." PPL's trading contracts mature at various times through 2010.The following chart sets forth PPL's net fair market value of trading contracts as of December 31. Gains (Losses) 2006 2005 Fair value of contracts outstanding at the beginning of the period $ 5 $ 10 Contracts realized or otherwise settled during the period (10 ) (30 ) Fair value of new contracts at inception (2 ) 3 Other changes in fair values 48 22 Fair value of contracts outstanding at the end of the period $ 41 $ 5 PPL will reverse a gain of approximately $11 million of the $41 million unrealized trading gains over the first three months of 2007 as the transactions are realized. The following chart segregates estimated fair values of PPL's trading portfolio at December 31, 2006, based on whether the fair values are determined by quoted market prices or other more subjective means. Fair Value of Contracts at Period-End Gains (Losses) Maturity Less Than 1 Year Maturity 1-3 Years Maturity 4-5 Years Maturity in Excess of 5 Years Total Fair Value Source of Fair Value Prices actively quoted $ (9 ) $ 1 $ (8 ) Prices provided by other external sources 20 2 22 Prices based on models and other valuation methods 11 15 $ 1 27 Fair value of contracts outstanding at the end of the period $ 22 $ 18 $ 1 $ 41 See "Commodity Price Risk (Non-trading)" for information on the various sources of fair value. As of December 31, 2006, PPL estimated that a 10% adverse movement in market prices across all geographic areas and time periods would have decreased the value of the commodity contracts in its trading portfolio by $37 million, compared with a decrease of $23 million at December 31, 2005. Interest Rate Risk PPL and its subsidiaries have issued debt to finance their operations which exposes them to interest rate risk.PPL utilizes various financial derivative products to adjust the mix of fixed and floating interest rates in its debt portfolio, adjust the duration of its debt portfolio and lock in treasury rates (and interest rate spreads over treasuries) in anticipation of future financing, when appropriate.Risk limits under the risk management program are designed to balance risk exposure to volatility in interest expense and changes in the fair value of PPL's debt portfolio due to changes in the absolute level of interest rates. At December 31, 2006, PPL's potential annual exposure to increased interest expense, based on a 10% increase in interest rates, was $10 million, compared with $7 million at December31, 2005. PPL is also exposed to changes in the fair value of its domestic and international debt portfolios.At December 31, 2006, PPL estimated that its potential exposure to a change in the fair value of its debt portfolio, through a 10% adverse movement in interest rates, was $336 million, compared with $200 million at December 31, 2005. PPL utilizes various risk management instruments to reduce its exposure to the expected future cash flow variability of its debt instruments.These risks include exposure to adverse interest rate movements for outstanding variable rate debt and for future anticipated financing.While PPL is exposed to changes in the fair value of these instruments, any changes in the fair value of these instruments are recorded in equity and then reclassified into earnings in the same period during which the item being hedged affects earnings.At December 31, 2006, the market value of these instruments, representing the amount PPL would pay upon their termination, was $6 million.At December31, 2006, PPL estimated that its potential exposure to a change in the fair value of these instruments, through a 10% adverse movement in the hedged exposure, was $19 million, compared with $7 million at December31, 2005. PPL also utilizes various risk management instruments to adjust the mix of fixed and floating interest rates in its debt portfolio.While PPL is exposed to changes in the fair value of these instruments, any change in market value is recorded with an equal and offsetting change in the value of the debt being hedged.At December 31, 2006, PPL estimated that its potential additional exposure to a change in the fair value of these instruments, through a 10% adverse movement in interest rates, was $18 million, compared with $12 million at December 31, 2005. WPDH Limited holds a net position in cross-currency swaps totaling $784 million to hedge the interest payments and principal of its U.S. dollar-denominated bonds with maturity dates ranging from February 2007 to December 2028.The estimated value of this position at December 31, 2006, being the amount PPL would pay to terminate it, including accrued interest, was $205 million.At December 31, 2006, PPL estimated that its potential additional exposure to a change in the market value of these instruments was $115 million for a 10% adverse movement in foreign currency exchange rates and interest rates.At December 31, 2005, the potential additional exposure for the cross-currency swaps outstanding at that time was $143 million for a 10% adverse movement in foreign currency exchange rates and interest rates. Foreign Currency Risk PPL is exposed to foreign currency risk, primarily through investments in affiliates in the U.K. and Latin America.In addition, PPL may make purchases of equipment in currencies other than U.S. dollars. PPL has adopted a foreign currency risk management program designed to hedge certain foreign currency exposures, including firm commitments, recognized assets or liabilities and net investments.In addition, PPL enters into financial instruments to protect against foreign currency translation risk of expected earnings. To protect 2007 expected income in Chilean pesos, PPL entered into average rate forwards for 12.4 billion Chilean pesos.The settlement date of these forwards is November 2007.At December 31, 2006, the market value of these positions, representing the amount PPL would receive upon their termination, was not significant.PPL estimated that its potential additional exposure to a change in the market value of these instruments, through a 10% adverse movement in foreign currency exchange rates, was $2 million at December 31, 2006. PPL has entered into forward contracts to purchase 10.2 million Euros in order to protect against fluctuations in the Euro exchange rate, in connection with the purchase of equipment.The settlement dates of these contracts are January 2007 and January 2008.At December 31, 2006, the market value of these positions, representing the amount PPL would receive upon their termination, was not significant.PPL estimated that its potential additional exposure to a change in the market value of these instruments, through a 10% adverse movement in foreign currency exchange rates, was $1 million at December 31, 2006. On the Statements of Income, gains and losses associated with hedges of interest payments denominated in foreign currencies are reflected in "Interest Expense."Gains and losses associated with the purchase of equipment are reflected in "Depreciation."Gains and losses associated with net investment hedges remain in "Accumulated other comprehensive loss" on the Balance Sheets until the investment is sold or substantially liquidated. Nuclear Decommissioning Trust Funds - Securities Price Risk In connection with certain NRC requirements, PPL Susquehanna maintains trust funds to fund certain costs of decommissioning the Susquehanna nuclear station.As of December31, 2006, these funds were invested primarily in domestic equity securities and fixed-rate, fixed-income securities and are reflected at fair value on PPL's Balance Sheet.The mix of securities is designed to provide returns to be used to fund Susquehanna's decommissioning and to compensate for inflationary increases in decommissioning costs.However, the equity securities included in the trusts are exposed to price fluctuation in equity markets, and the values of fixed-rate, fixed-income securities are exposed to changes in interest rates.PPL actively monitors the investment performance and periodically reviews asset allocation in accordance with its nuclear decommissioning trust policy statement.At December31, 2006, a hypothetical 10% increase in interest rates and a 10% decrease in equity prices would have resulted in an estimated $38 million reduction in the fair value of the trust assets, compared with a $33 million reduction at December31, 2005.See Note 21 to the Financial Statements for more information regarding the nuclear decommissioning trust funds. Synthetic Fuel Tax Credit Risk At this time, PPL expects that the current level and the volatility of crude oil prices may reduce the amount of synthetic fuel tax credits that PPL receives through its synthetic fuel production.The tax credits are reduced if the annual average wellhead price of domestic crude oil falls within a phase-out range.The tax credits are eliminated if this reference price exceeds the phase-out range.See "Regulatory Issues - IRS Synthetic Fuels Tax Credits" in Note 15 to the Financial Statements for more information regarding the phase-out of the tax credits and shutdown of synfuel projects. PPL implemented a risk management strategy to hedge a portion of the variability of cash flows associated with its 2006 and 2007 synthetic fuel tax credits by hedging the risk that the 2006 and 2007 annual average wellhead price for domestic crude oil will be within the phase-out range. At the end of 2006, PPL settled net purchased options which mitigated some of the reductions in 2006 synthetic fuel tax credits since the annual average wellhead price for 2006 is expected to fall within the applicable phase-out range.Additionally, PPL has net purchased options for 2007 that are expected to mitigate PPL's tax credit phase-out risk due to an increase of the average wellhead price in 2007.These positions did not qualify for hedge accounting treatment.The fair value of these positions at December 31, 2006 and 2005, was a gain of $8 million and $10 million.These amounts are reflected in "Energy-related businesses" revenues on the Statements of Income. As of December 31, 2006, PPL estimated that a 10% adverse movement in market prices of crude oil would have an immaterial impact on the value of the synthetic fuel hedges.For purposes of this calculation, a decrease in the market price for crude oil is considered an adverse movement. Credit Risk Credit risk relates to the risk of loss that PPL would incur as a result of non-performance by counterparties of their contractual obligations.PPL maintains credit policies and procedures with respect to counterparties (including requirements that counterparties maintain certain credit ratings criteria) and requires other assurances in the form of credit support or collateral in certain circumstances in order to limit counterparty credit risk.However, PPL has concentrations of suppliers and customers among electric utilities, natural gas distribution companies and other energy marketing and trading companies.These concentrations of counterparties may impact PPL's overall exposure to credit risk, either positively or negatively, in that counterparties may be similarly affected by changes in economic, regulatory or other conditions.As discussed above in "Contract Valuation," PPL records certain non-performance reserves to reflect the probability that a counterparty with contracts that are out of the money (from the counterparty's standpoint) will default in its performance.In this case, PPL would have to sell into a lower-priced market or purchase from a higher-priced market.These reserves are reflected in the fair value of assets recorded in "Price risk management assets" on the Balance Sheets.PPL also records reserves to reflect the probability that a counterparty will not make payments for deliveries PPL has made but not yet billed.These reserves are reflected in "Unbilled revenues" on the Balance Sheets.PPL also has established a reserve with respect to certain sales to the California ISO for which PPL has not yet been paid, which is reflected in "Accounts receivable" on the Balance Sheets.See Note 15 to the Financial Statements. Related Party Transactions PPL is not aware of any material ownership interests or operating responsibility by senior management of PPL, PPL Energy Supply or PPL Electric in outside partnerships, including leasing transactions with variable interest entities, or other entities doing business with PPL. For additional information on related party transactions, see Note 16 to the Financial Statements. Acquisitions, Development and Divestitures From time to time, PPL and its subsidiaries are involved in negotiations with third parties regarding acquisitions and dispositions of businesses and assets, joint ventures and development projects, which may or may not result in definitive agreements.Any such transactions may impact future financial results.See Notes 9 and 10 to the Financial Statements for information regarding recent acquisition, development and divestiture activities. At December 31, 2006, PPL Global had investments in foreign facilities, including consolidated investments in WPD, Emel, EC and others.See Note 3 to the Financial Statements for information on unconsolidated investments accounted for under the equity method. In connection with the ongoing review of its non-core international minority ownership investments, PPL Global sold certain minority interests in 2006, 2005 and 2004.See Note 9 to the Financial Statements for additional information. PPL is currently planning incremental capacity increases of 349 MW at several existing domestic generating facilities.Offsetting this increase is an expected 30 MW reduction in generation capability at each of the Brunner Island and Montour plants, due to the estimated increases in station service usage during the scrubber operation.See Note 15 to the Financial Statements for additional information, as well as information regarding the planned shut down of two 150 MW generating units at PPL Martins Creek in September 2007. PPL is continuously reexamining development projects based on market conditions and other factors to determine whether to proceed with these projects, sell them, cancel them, expand them, execute tolling agreements or pursue other opportunities. Environmental Matters See Note 15 to the Financial Statements for a discussion of environmental matters. Competition See "Item 1. Business - Competition" and "Item 1A. Risk Factors" for a discussion of competitive factors affecting PPL. New Accounting Standards See Note 23 to the Financial Statements for a discussion of new accounting standards recently adopted or pending adoption. Application of Critical Accounting Policies PPL's financial condition and results of operations are impacted by the methods, assumptions and estimates used in the application of critical accounting policies.The following accounting policies are particularly important to the financial condition or results of operations of PPL, and require estimates or other judgments of matters inherently uncertain.Changes in the estimates or other judgments included within these accounting policies could result in a significant change to the information presented in the Financial Statements.(These accounting policies are also discussed in Note 1 to the Financial Statements.)PPL's senior management has reviewed these critical accounting policies, and the estimates and assumptions regarding them, with its Audit Committee.In addition, PPL's senior management has reviewed the following disclosures regarding the application of these critical accounting policies with the Audit Committee. In September 2006, the FASB issued SFAS 157, "Fair Value Measurements."Among other things, SFAS 157 provides a definition of fair value as well as a framework for measuring fair value.PPL must adopt SFAS 157 no later than January 1, 2008.The adoption of SFAS 157 is expected to impact the fair value component of PPL's critical accounting policies related to "Price Risk Management," "Pension and Other Postretirement Benefits," "Asset Impairment," "Leasing" and "Asset Retirement Obligations."See Note 23 to the Financial Statements for additional information regarding SFAS 157. 1)Price Risk Management See "Risk Management - Energy Marketing & Trading and Other" in Financial Condition. 2)Pension and Other Postretirement Benefits PPL and certain of its subsidiaries sponsor various pension and other postretirement benefit plans applicable to the majority of the employees of PPL and its subsidiaries.PPL follows the guidance of SFAS 87, "Employers' Accounting for Pensions," and SFAS 106, "Employers' Accounting for Postretirement Benefits Other Than Pensions," when accounting for these benefits.In addition, PPL adopted the recognition and measurement date provisions of SFAS 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans," effective December 31, 2006.See Note13 to the Financial Statements for additional information about the plans and for additional information regarding the accounting for pension and other postretirement benefits.Under these accounting standards, assumptions are made regarding the valuation of benefit obligations and the performance of plan assets.Delayed recognition in earnings of differences between actual results and expected or estimated results is a guiding principle of these standards.This delayed recognition of actual results allows for a smoothed recognition of costs over the working lives of the employees who benefit under the plans.The primary assumptions are: · Discount Rate - The discount rate is used in calculating the present value of benefits, which are based on projections of benefit payments to be made in the future.The objectivein selecting thediscount rate is to measure the single amount that, if invested at the measurement date in a portfolio of high-quality debt instruments, would provide the necessary future cash flows to pay the accumulated benefits when due. · Expected Return on Plan Assets - Management projects the future return on plan assets considering prior performance, but primarily based upon the plans' mix of assets and expectations for the long-term returns on those asset classes.These projected returns reduce the net benefit costs PPL records currently. · Rate of Compensation Increase - Management projects employees' annual pay increases, which are used to project employees' pension benefits at retirement. · Health Care Cost Trend Rate - Management projects the expected increases in the cost of health care. In selecting a discount rate for its domestic pension and other postretirement plans, PPL starts with an analysis of the expected benefit payment stream for its plans.This information is first matched against a spot-rate yield curve.A portfolio of over 500 Moody's Aa-graded non-callable (or callable with make-whole provisions) bonds, with a total amount outstanding in excess of $370 billion, serves as the base from which those with the lowest and highest yields are eliminated to develop the ultimate yield curve.The results of this analysis are considered in conjunction with other economic data and consideration of movements in the Moody's Aa bond index to determine the discount rate assumption.At December31, 2006, PPL increased the discount rate for its domestic pension plans from 5.70% to 5.94% as a result of this assessment and increased the discount rate for its other postretirement benefit plans from 5.70% to 5.88%. A similar process is used to select the discount rate for the WPD pension plans, which uses an iBoxx British pounds sterling denominated corporate bond index as its base.At December 31, 2006, PPL increased the discount rate for its international pension plans from 4.75% to 5.17% as a result of this assessment. In selecting an expected return on plan assets, PPL considers tax implications, past performance and economic forecasts for the types of investments held by the plans.At December 31, 2006, PPL's expected return on plan assets remained at 8.50% for its domestic pension plans and decreased to 7.75% from 8.00% for its other postretirement benefit plans.For its international plans, PPL's expected return on plan assets remained at 8.09% at December 31, 2006. In selecting a rate of compensation increase, PPL considers past experience in light of movements in inflation rates.At December 31, 2006, PPL's rate of compensation increase remained at 4.75% for its domestic plans.For its international plans, PPL's rate of compensation increase was changed to 4.0% from 3.75% at December 31, 2006. In selecting health care cost trend rates, PPL considers past performance and forecasts of health care costs.At December31, 2006, PPL's health care cost trend rates were 9.0% for 2007, gradually declining to 5.5% for 2012. A variance in the assumptions listed above could have a significant impact on accrued pension and other postretirement benefit liabilities, reported annual net periodic pension and other postretirement benefit cost and other comprehensive income (OCI).The following chart reflects the sensitivities in the 2006 financial statements associated with a change in certain assumptions based on PPL's primary pension and other postretirement benefit plans.While the chart below reflects either an increase or decrease in each assumption, the inverse of this change would impact the accrued pension and other postretirement benefit liabilities, reported annual net periodic pension and other postretirement benefit cost and OCI by a similar amount in the opposite direction.Each sensitivity below reflects an evaluation of the change based solely on a change in that assumption and does not include income tax effects. Increase (Decrease) Actuarial Assumption Change in Assumption Impact on Liabilities Impact on Cost Impact on OCI Discount Rate (0.25)% $ 201 $ 15 $ 186 Expected Return on Plan Assets (0.25)% N/A 11 (12 ) Rate of Compensation Increase 0.25% 27 5 22 Health Care Cost Trend Rate (a) 1.0% 20 2 18 (a) Only impacts other postretirement benefits. The total net pension and other postretirement benefit obligations recognized by PPL, including the impact of adoption of SFAS 158, were $604 million as of December 31, 2006. In 2006, PPL recognized net periodic pension and other postretirement costs charged to operating expenses of $85 million.This amount represents a $34 million increase from 2005.This increase in expense was partially attributable to PPL's international plans and increased recognition of prior losses.Increased expense for PPL's domestic pension plans was attributable to updated demographic assumptions, primarily due to updating the mortality table used to measure the obligations and costs. 3) Asset Impairment PPL performs impairment analyses for long-lived assets, including intangibles, that are subject to depreciation or amortization in accordance with SFAS 144, "Accounting for the Impairment or Disposal of Long-Lived Assets."PPL tests for impairment whenever events or changes in circumstances indicate that a long-lived asset's carrying value may not be recoverable.Examples of such events or changes in circumstances are: · a significant decrease in the market price of an asset; · a significant adverse change in the manner in which an asset is being used or in its physical condition; · a significant adverse change in legal factors or in the business climate; · an accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of an asset; · a current-period operating or cash flow loss combined with a history of losses or a forecast that demonstrates continuing losses; or · a current expectation that, more likely than not, an asset will be sold or otherwise disposed of before the end of its previously estimated useful life. For a long-lived asset, an impairment exists when the carrying value exceeds the sum of the estimated undiscounted cash flows expected to result from the use and eventual disposition of the asset.If the asset is impaired, an impairment loss is recorded to adjust the asset's carrying value to its estimated fair value. In determining asset impairments, management must make significant judgments to estimate future cash flows, the useful lives of long-lived assets, the fair value of the assets and management's intent to use the assets.Changes in assumptions and estimates included within the impairment reviews could result in significantly different results than those identified and recorded in the financial statements.For determining fair value, the FASB has indicated that quoted market prices in active markets are the best evidence of fair value.However, when market prices are unavailable, other valuation techniques may be used.PPL has generally used discounted cash flow to estimate fair value.Discounted cash flow is calculated by estimating future cash flow streams and applying appropriate discount rates to determine the present value of the cash flow streams. PPL has determined that, when alternative courses of action to recover the carrying value of a long-lived asset are being considered, it uses estimated cash flows from the most likely approach to assess impairment whenever one scenario is clearly the most likely outcome.If no scenario is clearly most likely, then a probability-weighted approach is used taking into consideration estimated cash flows from the alternative scenarios.For assets tested for impairment as of the balance sheet date, the estimates of future cash flows used in that test consider the likelihood of possible outcomes that existed at the balance sheet date, including the assessment of the likelihood of the future sale of the assets.That assessment made as of the balance sheet date is not revised based on events that occur after the balance sheet date. During 2006, PPL and its subsidiaries evaluated certain gas-fired generation assets for impairment, as events and circumstances indicated that the carrying value of these assets may not be recoverable.PPL did not record an impairment of these gas-fired generation assets in 2006.For these impairment analyses, the most significant assumption was the estimate of future cash flows.PPL estimates future cash flows using information from its corporate business plan adjusted for any recent sale or purchase commitments.Key factors that impact cash flows include projected prices for electricity and gas as well as firm sale and purchase commitments.A 10% decrease in estimated future cash flows for the gas-fired generation assets would not have resulted in an impairment charge. In 2006, PPL recorded impairments of certain long-lived assets.See Note 15 to the Financial Statements for a discussion of the impairment of PPL Energy Supply's synfuel projects and Note 9 to the Financial Statements for a discussion of an impairment recorded by PPL Global. PPL performs impairment analyses for goodwill in accordance with SFAS 142, "Goodwill and Other Intangible Assets."PPL performs an annual impairment test for goodwill, or more frequently if events or changes in circumstances indicate that the asset might be impaired. SFAS 142 requires goodwill to be tested for impairment at the reporting unit level.PPL has determined its reporting units to be one level below its operating segments. Goodwill is tested for impairment using a two-step approach.The first step of the goodwill impairment test compares the estimated fair value of a reporting unit with its carrying value, including goodwill.If the estimated fair value of a reporting unit exceeds its carrying value, goodwill of the reporting unit is considered not impaired.If the carrying value exceeds the estimated fair value of the reporting unit, the second step is performed to measure the amount of impairment loss, if any. The second step requires a calculation of the implied fair value of goodwill.The implied fair value of goodwill is determined in the same manner as the amount of goodwill in a business combination.That is, the estimated fair value of a reporting unit is allocated to all of the assets and liabilities of that unit as if the reporting unit had been acquired in a business combination and the estimated fair value of the reporting unit was the price paid to acquire the reporting unit.The excess of the estimated fair value of a reporting unit over the amounts assigned to its assets and liabilities is the implied fair value of goodwill.The implied fair value of the reporting unit goodwill is then compared with the carrying value of that goodwill.If the carrying value exceeds the implied fair value, an impairment loss is recognized in an amount equal to that excess.The loss recognized cannot exceed the carrying value of the reporting unit's goodwill. In 2006, PPL was required to complete the second step of the assessment for its U.K. reporting unit.This assessment did not result in an impairment charge, as the implied fair value of the goodwill exceeded the reporting unit's carrying value of the goodwill.PPL's most significant assumptions surrounding the goodwill impairment tests relate to the estimates of reporting unit fair values.PPL estimated fair values primarily based upon discounted cash flows.For the U.K. reporting unit, an increase of the discount rate by 25 basis points would not have resulted in an impairment of goodwill; however, a 10% reduction in the forecasted cash flows would have resulted in a $68 million impairment of goodwill. In 2006, no other second-step assessments were required for goodwill in other reporting units.A decrease in the forecasted cash flows of 10% or an increase of the discount rates by 25 basis points also would not have resulted in an impairment of goodwill in other reporting units. PPL also performs a review of the residual value of leased assets in accordance with SFAS 13, "Accounting for Leases."PPL tests the residual value of these assets annually or more frequently whenever events or changes in circumstances indicate that a leased asset's residual value may have declined.The residual value is defined by SFAS 13 as the estimated fair value of the leased property at the end of the lease term.If the review produces a lower estimate of residual value than was originally recorded, PPL is required to determine whether the decline is other than temporary.If it is other than temporary, the residual value will be revised using the new estimate.This reduction in the residual value will be recognized as a loss in the period in which the estimate was changed.If the review provides a higher estimate of residual value than was originally recorded, no adjustment will be made. In testing the residual value of leased assets, management must make significant assumptions to estimate:future cash flows; the useful lives of the leased assets; the fair value of the assets; and management's intent to use the assets.Changes in assumptions used in the tests could result in significantly different outcomes than those identified and recorded in the financial statements.PPL used discounted cash flow to determine the estimated fair value of the leased assets at the end of the lease term. In 2006, PPL and its subsidiaries evaluated the residual value of certain leased assets.This analysis did not indicate any necessary changes to the residual value.PPL's estimate was based on using projections of electric and fuel prices and any firm sale and purchase agreements.An increase of the discount rate by 25 basis points or a 10% reduction in the forecasted cash flows would have resulted in a reduction of the residual value of these leased assets of $1 million and $6 million, if it was determined that the reduction was other than temporary. 4) Leasing PPL applies the provisions of SFAS 13, "Accounting for Leases," to all leasing transactions.In addition, PPL applies the provisions of numerous other accounting pronouncements issued by the FASB and the EITF that provide specific guidance and additional requirements related to accounting for various leasing arrangements.In general, there are two types of leases from a lessee's perspective:operating leases (leases accounted for off-balance sheet); and capital leases (leases capitalized on the balance sheet). In accounting for leases, management makes various assumptions, including the discount rate, the fair market value of the leased assets and the estimated useful life, in determining whether a lease should be classified as operating or capital.Changes in these assumptions could result in the difference between whether a lease is determined to be an operating lease or a capital lease, thus significantly impacting the amounts to be recognized in the financial statements. In addition to uncertainty inherent in management's assumptions, leasing transactions and the related accounting rules become increasingly complex when they involve:real estate and/or related integral equipment; sale/leaseback accounting (leasing transactions where the lessee previously owned the leased assets); synthetic leases (leases that qualify for operating lease treatment for book accounting purposes and financing treatment for tax accounting purposes); and lessee involvement in the construction of leased assets. At December 31, 2006, PPL continued to participate in a significant sale/leaseback transaction.In July 2000, PPL Montana sold its interest in the Colstrip generating plant to owner lessors who are leasing the assets back to PPL Montana under four 36-year leases.This transaction is accounted for as an operating lease in accordance with current accounting pronouncements related to sale/leaseback arrangements.If for any reason this transaction did not meet the requirements for off-balance sheet operating lease treatment as a sale/leaseback, PPL would have recorded approximately $250 million of additional assets and approximately $305 million of additional liabilities on its balance sheet at December 31, 2006, and would have recorded additional expenses currently estimated at $7 million, after-tax, in 2006. See Note 11 to the Financial Statements for additional information related to operating leases. 5) Loss Accruals PPL periodically accrues losses for the estimated impacts of various conditions, situations or circumstances involving uncertain outcomes.PPL's accounting for such events is prescribed by SFAS 5, "Accounting for Contingencies," and other related accounting guidance.SFAS 5 defines a contingency as "an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an enterprise that will ultimately be resolved when one or more future events occur or fail to occur." For loss contingencies, the loss must be accrued if (1) information is available that indicates it is "probable" that the loss has been incurred, given the likelihood of the uncertain future events and (2) the amount of the loss can be reasonably estimated.The FASB defines "probable" as cases in which "the future event or events are likely to occur."SFAS 5 does not permit the accrual of contingencies that might result in gains.PPL continuously assesses potential loss contingencies for environmental remediation, litigation claims, income taxes, regulatory penalties and other events. PPL also has accrued estimated losses on long-term purchase commitments when significant events have occurred.For example, estimated losses were accrued when long-term purchase commitments were assumed under asset acquisition agreements and when PPL Electric's generation business was deregulated.Under regulatory accounting, PPL Electric recorded the above-market cost of energy purchases from NUGs as part of its purchased power costs on an as-incurred basis, since these costs were recovered in regulated rates.When the generation business was deregulated, the estimated loss associated with these long-term purchase commitments to make above-market NUG purchases was recorded because PPL Electric was committed to purchase electricity at above market prices but it could no longer recover these costs in regulated rates.PPL considers these losses to be similar to an asset impairment or inventory write-downs. The accounting aspects of estimated loss accruals include:(1) the initial identification and recording of the loss; (2) the determination of triggering events for reducing a recorded loss accrual; and (3) the ongoing assessment as to whether a recorded loss accrual is sufficient.All three of these aspects of accounting for loss accruals require significant judgment by PPL's management. Initial Identification and Recording of the Loss Accrual PPL uses its internal expertise and outside experts (such as lawyers, tax specialists and engineers), as necessary, to help estimate the probability that a loss has been incurred and the amount (or range) of the loss. Two significant loss accruals were initially recorded in 2005.One was the loss accrual related to the PJM billing dispute.Another involved the accrual of remediation expenses in connection with the ash basin leak at the Martins Creek generating station.Significant judgment was required by PPL's management to perform the initial assessment of these contingencies. · In 2004, Exelon Corporation, on behalf of its subsidiary, PECO Energy, Inc. (PECO), filed a complaint against PJM and PPL Electric with the FERC, alleging that PJM had overcharged PECO from April 1998 through May 2003 as a result of an error by PJM.The complaint requested the FERC, among other things, to direct PPL Electric to refund to PJM $39 million, plus interest of $8 million, and for PJM to refund these same amounts to PECO.In April 2005, the FERC issued an Order Establishing Hearing and Settlement Judge Proceedings (the Order).In the Order, the FERC determined that PECO was entitled to reimbursement for the transmission congestion charges that PECO asserted PJM erroneously billed.The FERC ordered settlement discussions, before a judge, to determine the amount of the overcharge to PECO and the parties responsible for reimbursement to PECO. Based on an evaluation of the FERC Order, PPL's management concluded that it was probable that a loss had been incurred in connection with the PJM billing dispute.PPL Electric recorded a loss accrual of $47 million, the amount of PECO's claim, in the first quarter of 2005. · In August 2005, there was a leak of water containing fly ash from a disposal basin at the Martins Creek plant.This resulted in ash being deposited onto adjacent roadways and fields, and into a nearby creek and the Delaware River.PPL immediately began to work with the Pennsylvania DEP and appropriate agencies and consultants to assess the extent of environmental damage caused by the discharge and to remediate the damage.At that time, PPL had, and still has, no reason to believe that the Martins Creek fly ash leak has caused any danger to human health or any adverse biological impact on the river aquatic life.However, at that time, PPL expected that it would be subject to an enforcement action by the Pennsylvania DEP and that claims may be brought against it by several state agencies and private litigants. PPL's management assessed the contingency in the third quarter of 2005.The ultimate cost of the remediation effort was difficult to estimate due to a number of uncertainties, such as the scope of the project, the impact of weather conditions on the ash recovery effort, and the ultimate outcome of enforcement actions and private litigation.PPL's management concluded, at the time, that $33 million was the best estimate of the cost of the remediation effort.PPL recorded this loss accrual in the third quarter of 2005. See Note 15 to the Financial Statements for additional information on both of these contingencies and see "Ongoing Assessment of Recorded Loss Accruals" for a discussion of the year-end assessments of these contingencies. PPL has identified certain other events that could give rise to a loss, but that do not meet the conditions for accrual under SFAS5.SFAS 5 requires disclosure, but not a recording, of potential losses when it is "reasonably possible" that a loss has been incurred.The FASB defines "reasonably possible" as cases in which "the chance of the future event or events occurring is more than remote but less than likely."See Note 15 to the Financial Statements for disclosure of other potential loss contingencies that have not met the criteria for accrual under SFAS 5. Reducing Recorded Loss Accruals When an estimated loss is accrued, PPL identifies, where applicable, the triggering events for subsequently reducing the loss accrual.The triggering events generally occur when the contingency has been resolved and the actual loss is incurred, or when the risk of loss has diminished or been eliminated.The following are some of the triggering events that provide for the reduction of certain recorded loss accruals: · Certain loss accruals are systematically reduced based on the expiration of contract terms.An example of this is the loss accrual for above-market NUG purchase commitments, which is described below.This loss accrual is being reduced over the lives of the NUG purchase contracts. · Allowances for excess or obsolete inventory are reduced as the inventory items are pulled from the warehouse shelves and sold as scrap or otherwise disposed. · Allowances for uncollectible accounts are reduced when accounts are written off after prescribed collection procedures have been exhausted, a better estimate of the allowance is determined or when underlying amounts are ultimately collected. · Environmental and other litigation contingencies are reduced when the contingency is resolved and PPL makes actual payments, a better estimate of the loss is determined or the loss is no longer considered probable. The largest loss accrual on PPL's balance sheet, and the loss accrual that changed most significantly in 2006, was for an impairment of above-market NUG purchase commitments.This loss accrual reflects the estimated difference between the above-market contract terms, under the purchase commitments, and the expected fair value of the electricity to be purchased at the date these contracts were impaired.This loss accrual was originally recorded at $879 million in 1998, when PPL Electric's generation business was deregulated. When the loss accrual related to NUG purchases was recorded in 1998, PPL Electric established the triggering events for when the loss accrual would be reduced.A schedule was established to reduce the liability based on projected purchases over the lives of the NUG contracts.This loss accrual was transferred to PPL EnergyPlus in the July 1, 2000, corporate realignment.PPL EnergyPlus continues to reduce the above-market NUG liability based on the aforementioned schedule.As PPL EnergyPlus reduces the liability for the above-market NUG purchases, it offsets the actual cost of NUG purchases, thereby bringing the net power purchase expense more in line with expected market prices.The above-market loss accrual was $136 million at December31, 2006.This loss accrual will be significantly reduced by 2009, when all but one of the NUG contracts expires.The then-remaining NUG contract will expire in 2014. Ongoing Assessment of Recorded Loss Accruals PPL reviews its loss accruals on a regular basis to assure that the recorded potential loss exposures are sufficient.This involves ongoing communication and analyses with internal and external legal counsel, engineers, tax specialists, operation management and other parties. As part of the year-end preparation of its financial statements, PPL's management re-assessed the loss accruals recorded in 2005, for the two contingencies described above under "Initial Identification and Recording of the Loss Accrual."See Note 15 to the Financial Statements for additional information. · In March 2006, the FERC rejected the proposed settlement agreement that was filed with the FERC in September 2005.Subsequently, in March 2006, PPL Electric and Exelon filed with the FERC a new proposed settlement agreement.In November 2006, the FERC entered an order accepting the March 2006 proposed settlement agreement, upon the condition that PPL Electric agree to certain modifications.In December 2006, PPL Electric and Exelon filed with the FERC a modified offer of settlement (Compliance Filing).Under the Compliance Filing, which must be approved by the FERC, PPL Electric would make a single payment through its monthly PJM bill of $38 million, plus interest through the date of payment, and PJM would include a single credit for this amount in PECO's monthly PJM bill.Through December 31, 2006, the estimated interest on this payment would be $4 million, for a total payment of $42 million.As a result, at December 31, 2006, the loss accrual was reduced to $42 million.PPL's management will continue to assess the loss accrual for this contingency in future periods. · In 2005, PPL also re-assessed the contingency for the Martins Creek ash basin remediation.Based on the ongoing remediation efforts and communications with the Pennsylvania DEP and other appropriate agencies, at December 31, 2005, PPL's management concluded that $48 million was the best estimate of the cost of the remediation effort. In 2006, PPL reduced the estimate of costs to $37 million, primarily due to an insurance claim settlement.This amount represents management's best estimate of the probable loss associated with the Martins Creek ash basin leak.At December 31, 2006, the remaining contingency for this remediation was $9 million.PPL cannot predict the final cost of the remediation, the outcome of the action initiated by the Pennsylvania DEP, the outcome of the natural resource damage assessment, the outcome of the lawsuit brought by the citizens and businesses and the exact nature of any other regulatory or other legal actions that may be initiated against PPL as a result of the disposal basin leak.PPL also cannot predict with certainty the extent of the fines or damages that may be sought in connection with any such actions or the ultimate financial impact on PPL.PPL's management will continue to assess the loss accrual for this contingency in future periods. Income Tax Uncertainties Significant management judgment is required in developing PPL's contingencies, or reserves, for income taxes and valuation allowances for deferred tax assets.The ongoing assessment of tax contingencies is intended to result in management's best estimate of the ultimate settled tax position for each tax year.Annual tax provisions include amounts considered sufficient to pay assessments that may result from examination of prior year tax returns by taxing authorities.However, the amount ultimately paid upon resolution of any issues raised by such authorities may differ from the amount accrued.In evaluating the exposure associated with various filing positions, PPL accounts for changes in probable exposures based on management's best estimate of the amount of benefit that should be recognized in the financial statements.An allowance is maintained for the tax contingencies, the balance of which management believes to be adequate.The ongoing assessment of valuation allowances is based on an assessment of whether deferred tax assets will ultimately be realized.Management considers a number of factors in assessing the ultimate realization of deferred tax assets, including forecasts of taxable income in future periods. In June 2006, the FASB issued FIN 48, "Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109."PPL adopted FIN 48 effective January 1, 2007.The adoption of FIN 48 alters the methodology PPL currently uses to account for income tax uncertainties.Effective with the adoption of FIN 48, uncertain tax positions are no longer considered to be contingencies assessed in accordance with SFAS 5.See Note 23 to the Financial Statements for a more detailed discussion of FIN 48 and for information regarding the expected impact of adoption. 6) Asset Retirement Obligations SFAS 143, "Accounting for Asset Retirement Obligations," requires legal obligations associated with the retirement of long-lived assets to be recognized as a liability in the financial statements.The initial obligation should be measured at the estimated fair value.An equivalent amount should be recorded as an increase in the value of the capitalized asset and allocated to expense over the useful life of the asset.Until the obligation is settled, the liability should be increased, through the recognition of accretion expense in the income statement, for changes in the obligation due to the passage of time. FIN 47, "Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No. 143," clarifies the term conditional ARO as used in SFAS 143.FIN 47 specifies that a conditional ARO must be recognized when incurred if the fair value of the ARO can be reasonably estimated. In determining AROs, management must make significant judgments and estimates to calculate fair value.Fair value is developed through consideration of estimated retirement costs in current period dollars, inflated to the anticipated retirement date and then discounted back to the date the ARO was incurred.Changes in assumptions and estimates included within the calculations of the fair value of AROs could result in significantly different results than those identified and recorded in the financial statements.Changes in ARO costs and settlement dates, which affect the carrying value of various AROs and the related assets, are reviewed periodically to ensure that any material changes are incorporated into the latest estimate of the obligations. At December 31, 2006, PPL had AROs totaling $336 million recorded on the Balance Sheet.Of this amount, $276 million or 82% relates to PPL's nuclear decommissioning ARO.PPL's most significant assumptions surrounding AROs are the forecasted retirement costs, the discount rates and the inflation rates.A variance in the forecasted retirement costs, the discount rates or the inflation rates could have a significant impact on the ARO liabilities. The following chart reflects the sensitivities related to the nuclear decommissioning ARO liability at PPL as of December31, 2006, associated with a change in these assumptions at the time of initial recognition.There is no significant change to the annual depreciation expense of the ARO asset or the annual accretion expense of the ARO liability as a result of changing the assumptions.Each sensitivity below reflects an evaluation of the change based solely on a change in that assumption. Change in Assumption Impact on ARO Liability Retirement Cost 10%/(10)% $25/$(25) Discount Rate 0.25%/(0.25)% $(26)/$29 Inflation Rate 0.25%/(0.25)% $32/$(29) Other Information PPL's Audit Committee has approved the independent auditor to provide audit and audit-related services and other services permitted by the Sarbanes-Oxley Act of 2002 and SEC rules.The audit and audit-related services include services in connection with statutory and regulatory filings, reviews of offering documents and registration statements, and internal control reviews. PPL ENERGY SUPPLY, LLC ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview PPL Energy Supply is an energy company with headquarters in Allentown, PA.Please refer to Exhibit 99(a) in Item 15 for a listing of its principal subsidiaries and to "Item 1. Business - Background," for descriptions of PPL Energy Supply's domestic and international businesses.Through its subsidiaries, PPL Energy Supply's reportable segments are Supply and International Delivery.PPL Energy Supply is primarily engaged in the generation and marketing of electricity in two key markets - the northeastern and western U.S. - and in the delivery of electricity in the U.K. and Latin America.In March 2007, PPL announced its intention to sell its regulated electricity delivery businesses in Latin America. (See Note 10 to the Financial Statements for additional information.) PPL Energy Supply's overall strategy is to achieve disciplined growth in energy supply margins while limiting volatility in both cash flows and earnings and to achieve stable, long-term growth in regulated international delivery businesses through efficient operations and strong customer and regulatory relations.More specifically, PPL Energy Supply's strategy for its electricity generation and marketing business is to match energy supply with load, or customer demand, under contracts of varying lengths with creditworthy counterparties to capture profits while effectively managing exposure to movements in energy and fuel prices and counterparty credit risk.PPL Energy Supply's strategy for its international electricity delivery businesses is to own and operate these businesses at the most efficient cost while maintaining high levels of customer service and reliability. PPL Energy Supply faces several risks in its generation business.The principal risks are electricity and capacity wholesale price risk, fuel supply and price risk, power plant performance, evolving regulatory frameworks and counterparty credit risk.PPL Energy Supply attempts to manage these risks through various means.For instance, PPL Energy Supply operates a portfolio of generation assets that is diversified as to geography, fuel source, cost structure and operating characteristics.PPL Energy Supply currently expects to expand its generation capacity over the next several years through power uprates at certain of its existing power plants, the potential construction of new plants and the potential acquisition of existing plants or businesses.PPL Energy Supply is and will continue to remain focused on the operating efficiency and availability of its existing and any newly constructed or acquired power plants.In addition, PPL Energy Supply has executed and continues to pursue contracts of varying lengths for energy sales and fuel supply, and other means to mitigate the risks associated with adverse changes in the difference, or margin, between the cost to produce electricity and the price at which PPL Energy Supply sells it.Whether PPL Energy Supply decides to, or is able to, continue to enter into long-term or intermediate-term power sales and fuel purchase agreements or renew its existing agreements and the market conditions at that time will affect its future profitability.Currently, PPL Energy Supply's commitments for energy sales are substantially satisfied through its own generation assets - i.e., PPL Energy Supply primarily markets and trades around its physical portfolio of generating assets through integrated generation, marketing and trading functions.However, PPL Energy Supply's future marketing efforts may rely less on PPL Energy Supply's generation assets and more on supply contracted from others.PPL Energy Supply has in place risk management programs that, among other things, are designed to monitor and manage its exposure to volatility of earnings and cash flows related to changes in energy and fuel prices, interest rates, foreign currency exchange rates, counterparty credit quality and the operational performance of its generating units. PPL Energy Supply's international electricity delivery businesses are rate-regulated.Accordingly, these businesses are subject to regulatory risk in terms of the costs that they may recover and the investment returns that they may collect in customer rates.The principal challenge that PPL Energy Supply faces in its international electricity delivery businesses is to maintain high standards of customer service and reliability in a cost-effective manner.PPL Energy Supply faces additional financial risks in conducting international operations, such as fluctuations in currency exchange rates.PPL Energy Supply attempts to manage these financial risks through its risk management programs. A key challenge for PPL Energy Supply's business as a whole is to maintain a strong credit profile.Investors, analysts and rating agencies that follow companies in the energy industry continue to be focused on the credit quality and liquidity position of these companies.PPL Energy Supply continually focuses on maintaining an appropriate capital structure and liquidity position, thereby appropriately managing its target credit profile. See "Item 1A. Risk Factors" for more information concerning the material risks that PPL Energy Supply faces in its businesses. The purpose of "Management's Discussion and Analysis of Financial Condition and Results of Operations" is to provide information concerning PPL Energy Supply's past and expected future performance in implementing the strategies and managing the risks and challenges mentioned above.Specifically: · "Results of Operations" provides an overview of PPL Energy Supply's operating results in 2006, 2005 and 2004, including a review of earnings, with details of results by reportable segment.It also provides a brief outlook for 2007. · "Financial Condition - Liquidity and Capital Resources" provides an analysis of PPL Energy Supply's liquidity position and credit profile, including its sources of cash (including bank credit facilities and sources of operating cash flow) and uses of cash (including contractual commitments and capital expenditure requirements) and the key risks and uncertainties that impact PPL Energy Supply's past and future liquidity position and financial condition.This subsection also includes a listing and discussion of PPL Energy Supply's current credit ratings. · "Financial Condition - Risk Management - Energy Marketing & Trading and Other" provides an explanation of PPL Energy Supply's risk management programs relating to market risk and credit risk. · "Application of Critical Accounting Policies" provides an overview of the accounting policies that are particularly important to the results of operations and financial condition of PPL Energy Supply and that require its management to make significant estimates, assumptions and other judgments. The information provided in this Item 7 should be read in conjunction with PPL Energy Supply's Financial Statements and the accompanying Notes. Terms and abbreviations are explained in the glossary.Dollars are in millions unless otherwise noted. Results of Operations Earnings Net income was: 2006 2005 2004 $ 698 $ 542 $ 651 The changes in net income from year to year were, in part, attributable to several significant items that management considers unusual.Details of these unusual items are provided within the review of each segment's earnings. The year-to-year changes in significant earnings components, including domestic gross energy margins by region and significant income statement line items, are explained in the "Statement of Income Analysis." PPL Energy Supply's earnings beyond 2006 are subject to various risks and uncertainties.See "Forward-Looking Information," "Item 1A. Risk Factors," the rest of this Item 7 and Note 15 to the Financial Statements for a discussion of the risks, uncertainties and factors that may impact PPL Energy Supply's future earnings. Segment Results Net income by segment was: 2006 2005 2004 Supply $ 430 $ 327 $ 454 International Delivery 268 215 197 Total $ 698 $ 542 $ 651 Supply Segment The Supply segment primarily consists of the domestic energy marketing, domestic generation and domestic development operations of PPL Energy Supply. The Supply segment results in 2006, 2005 and 2004 reflect the reclassification of the Griffith plant revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."The Supply segment results in 2005 and 2004 also reflect the reclassification of the Sundance plant revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."See Note 10 to the Financial Statements for further discussion. Supply segment net income was: 2006 2005 2004 Energy revenues $ 3,366 $ 2,814 $ 2,819 Energy-related businesses 559 521 445 Total operating revenues 3,925 3,335 3,264 Fuel and energy purchases 1,718 1,315 1,262 Other operation and maintenance 755 774 669 Depreciation 148 135 138 Taxes, other than income 34 36 39 Energy-related businesses 605 589 498 Total operating expenses 3,260 2,849 2,606 Other Income - net 43 27 18 Interest Expense 87 81 64 Income Taxes 168 42 146 Minority Interest 3 2 2 Loss from Discontinued Operations 20 53 10 Cumulative Effect of a Change in Accounting Principle (8 ) Total $ 430 $ 327 $ 454 The after-tax changes in net income were due to the following factors, including discontinued operations. 2006 vs. 2005 2005 vs. 2004 Eastern U.S. non-trading margins $ 94 $ (45 ) Western U.S. non-trading margins 7 (5 ) Net energy trading margins 1 8 Depreciation (7 ) 4 Operation and maintenance expenses (29 ) (26 ) Interest income on 2004 IRS tax settlement (9 ) Realized earnings on nuclear decommissioning trust (Note 17) 4 7 Interest expense (2 ) (5 ) Earnings from synfuel projects (32 ) 25 Income tax reserve and intercompany state tax allocation adjustments (Note 5) 15 Other 5 (5 ) Unusual items 62 (91 ) $ 103 $ (127 ) · See "Domestic Gross Energy Margins" for an explanation of non-trading margins by geographic region and for an explanation of net energy trading margins. · Higher operation and maintenance expenses in 2006 compared with 2005 were primarily due to increased outage and non-outage expenses at the Susquehanna nuclear facility and certain of PPL Energy Supply's coal plants and the timing of other planned outages.Higher operation and maintenance expenses in 2005 compared with 2004 were primarily due to higher levels of planned maintenance and plant outages in 2005. · The decline in earnings contributions from synfuel projects in 2006 compared with 2005 resulted primarily from the anticipated phase-out of synthetic fuel tax credits starting in 2006 and lower production levels due to high crude oil prices.See Note 15 to the Financial Statements for more information on the temporary shutdown of the Somerset facility.The improved earnings contribution from synfuel projects in 2005 compared with 2004 resulted primarily from higher synthetic fuel tax credits due to higher output at the Tyrone facility, which went into commercial operation in August 2004.Also contributing to the 2005 synthetic fuel earnings increase were unrealized gains on options purchased to hedge the risk associated with synthetic fuel tax credits for 2006 and 2007. The following after-tax items, which management considers unusual, also had a significant impact on the Supply segment earnings.See the indicated Notes to the Financial Statements for additional information. 2006 2005 2004 Sale of interest in the Griffith plant (Note 10) $ (16 ) Reduction in Enron reserve (Note 1) 11 Impairment of synfuel-related assets (Note 15) (6 ) Off-site remediation of ash basin leak (Note 15) 6 $ (27 ) Susquehanna workforce reduction (Note13) (3 ) PJM billing dispute (Note 15) (18 ) Impairment of nuclear decommissioning trust investments (Note 21) (3 ) Sale of the Sundance plant (Note 10) (47 ) Acceleration of stock-based compensation expense for periods prior to 2005 (Note 1) (3 ) Settlement of NorthWestern litigation (a) (6 ) Recording of conditional AROs (Note 21) (8 ) Total $ (29 ) $ (91 ) (a) In the first quarter of 2005, PPL Energy Supply recognized a charge for a loss contingency related to litigation with NorthWestern.In September 2005, PPL Energy Supply and NorthWestern reached a final agreement to settle this litigation. 2007 Outlook PPL Energy Supply projects significantly higher earnings in its supply business segment in 2007 compared with 2006. Based on current forward energy prices and hedges already in place, PPL Energy Supply is projecting higher energy margins, driven primarily by the replacement of expiring fixed-price supply obligations with higher-margin wholesale energy contracts, and an increase in generation prices under the PUC-approved PLR contracts between PPL Electric and PPL EnergyPlus for customers who choose not to shop for an energy supplier. While PPL Energy Supply expects improved baseload power plant performance in 2007, this performance will be somewhat offset by the retirement in September of two coal units at the Martins Creek power plant in Pennsylvania and by more planned outages, including the Susquehanna Unit 1 outage to address the remaining control rod friction issues.PPL Energy Supply believes these planned outages will improve the overall long-term reliability of PPL Energy Supply's generation fleet. PPL Energy Supply also expects a modest increase in fuel-related expenses and increased operation and maintenance expenses. International Delivery Segment The International Delivery segment includes operations of the international energy businesses of PPL Global that are primarily focused on the distribution of electricity.Substantially all of PPL Global's international businesses are located in the U.K., Chile, El Salvador and Bolivia.The International Delivery segment results in 2006, 2005 and 2004 reflect the reclassification of the Latin American regulated electricity delivery revenues and expenses from certain income statement line items to "Income (Loss) from Discontinued Operations."See "Anticipated Sale of Latin American Businesses" in Note 10 to the Financial Statements for further discussion. International Delivery segment net income was: 2006 2005 2004 Utility revenues $ 756 $ 717 $ 683 Energy-related businesses 37 36 34 Total operating revenues 793 753 717 Other operation and maintenance 186 161 127 Depreciation 142 133 123 Taxes, other than income 57 57 55 Energy-related businesses 17 15 16 Total operating expenses 402 366 321 Other Income - net 27 5 24 Interest Expense 173 175 181 Income Taxes 19 39 64 Income from Discontinued Operations 42 37 22 Total $ 268 $ 215 $ 197 The after-tax changes in net income were due to the following factors, including discontinued operations. 2006 vs. 2005 2005 vs. 2004 U.K. Delivery margins $ 32 $ 23 Operation and maintenance expenses (15 ) (30 ) Depreciation (9 ) (6 ) Income taxes 34 Impact of changes in foreign currency exchange rates (5 ) 2 Impairment of investment in U.K. real estate (Note 9) (6 ) Gain on transfer of equity investment (Note 9) 5 Hyder liquidation distributions (Note9) 27 Other 5 5 Latin America Delivery margins 10 6 Operation and maintenance expenses (1 ) (4 ) Income taxes 11 (1 ) Impact of changes in foreign currency exchange rates 2 2 Other (1 ) (2 ) U.S. income taxes (38 ) 36 Other 1 1 Unusual items 1 (14 ) $ 53 $ 18 · The U.K.'s earnings in both periods were positively impacted by higher margins.Favorable margins in 2006 compared with 2005 were primarily due to price increases and changes in customer mix.For 2005 compared with 2004, higher margins were partially due to a favorable customer mix and an incentive revenue award from the regulator for outstanding customer service. · Higher U.K. operation and maintenance expenses in both periods were due primarily to increased pension costs. · Higher depreciation in both periods was, in part, due to a reduction in meter lives during 2005. · Lower U.K. income taxes in 2006 compared with 2005 were primarily due to the transfer of a future tax liability from WPD and certain surplus tax losses from Hyder to a former Hyder affiliate.See Note 5 to the Financial Statements for additional information. · Changes in foreign exchange rates decreased WPD's portion of revenue and expense line items by 2% in 2006 compared with 2005, and increased them by about 1% in 2005 compared with 2004. · U.S. income taxes increased in 2006 compared with 2005 due to a 2005 tax true-up, 2006 WPD dividend planning, and lower utilization of foreign tax credits.U.S. income taxes decreased in 2005 compared with 2004, partly due to greater utilization of foreign tax credits. · Latin America earnings were positively impacted in 2006 compared with 2005 by higher margins, primarily due to a 7% increase in sales volumes at Emel and accounting adjustments related to Chilean deferred taxes and depreciation related to prior periods.See Note 2 to the Financial Statements for additional information on the accounting adjustments. The following after-tax items, which management considers unusual, also had a significant impact on the International Delivery segment earnings.See the indicated Notes to the Financial Statements for additional information. 2006 2005 2004 Reduction in Enron reserve $ 1 Sale of CGE (Note 9) $ (7 ) Sale of CEMAR (Note 9) 23 Sale of Latin American telecommunications company (Note 10) (2 ) Total $ 1 $ 14 2007 Outlook PPL Energy Supply projects the earnings from its international delivery business segment to decline in 2007 compared with 2006. Higher delivery margins, due to higher unit sales in Latin America and higher unit prices in the U.K., are expected to be offset by increased operating expenses in the majority of these delivery businesses and a significantly higher effective tax rate in the U.K. due to the favorable resolution of several tax-related items in 2006.
